EXECUTION VERSION






CREDIT AGREEMENT
Dated as of November 4, 2019
among
ALLIANCEBERNSTEIN L.P.
as Borrower
and
AXA EQUITABLE HOLDINGS, INC.
as Lender





TABLE OF CONTENTS
1.DEFINITIONS AND RULES OF INTERPRETATION.    1
1.1Definitions    1
1.2Rules of Interpretation    13
1.3Divisions    14
2.THE CREDIT FACILITY.    14
2.1Commitment to Lend    14
2.2Commitment Fee    14
2.3Reduction or Termination of Commitment    15
2.4The Notes; the Record    15
2.5Interest on Loans    15
2.6Requests for Loans    16
2.7Funding Procedures    16
3.REPAYMENT OF LOANS    16
3.1Maturity    16
3.2Mandatory Repayments of Loans    17
4.CERTAIN GENERAL PROVISIONS    17
4.1Application of Payments    17
4.2Funds for Payments    17
4.3Computations    17
4.4Additional Costs, Etc.    17
4.5Certificate    18
4.6Indemnity    18
4.7Interest After Default    19
4.8Taxes    19
5.REPRESENTATIONS AND WARRANTIES.    20
5.1Corporate Authority    20
5.2Governmental Approvals    21
5.3Financial Statements    21
5.4No Material Changes, Etc.    22
5.5Permits    22
5.6Litigation    22
5.7Compliance with Other Instruments, Laws, Etc.    22
5.8Investment Company Act    23
5.9Employee Benefit Plans    23
5.10Use of Proceeds    23
5.11General    23
5.12OFAC    24
5.13Anti-Corruption Laws    24
5.14Taxes    24
5.15Senior Indebtedness    24
6.AFFIRMATIVE COVENANTS OF THE BORROWER.    24
6.1Records and Accounts    24
6.2Financial Statements, Certificates, and Information    24
6.3Notices    25
6.4Existence; Business; Properties    26
6.5Insurance    27
6.6Taxes    27
6.7Inspection of Properties and Books, Etc.    27
6.8Compliance with Government Mandates, Contracts, and Permits    28
6.9Use of Proceeds    28
6.10Certain Changes in Accounting Principles    28
6.11Broker-Dealer Subsidiaries    29
6.12Senior Indebtedness    29
7.CERTAIN NEGATIVE COVENANTS OF THE BORROWER.    29
7.1Disposition of Assets    29
7.2Fundamental Changes    30
7.3Restrictions on Liens    31
7.4Distributions    32
7.5Transactions with Affiliates    33
7.6Employee Benefit Plans    33
7.7Amendments to Certain Documents    33
7.8Sanctions    33
7.9Anti-Corruption Laws    34
8.FINANCIAL COVENANTS OF THE BORROWER.    34
8.1Consolidated Leverage Ratio    34
8.2Consolidated Interest Coverage Ratio    34
8.3Miscellaneous    34
9.CLOSING CONDITIONS.    34
9.1Financial Statements and Material Changes    34
9.2Loan Documents    34
9.3Certified Copies of Charter Documents    34
9.4Partnership, Corporate and Company Action    34
9.5Consents    35
9.6Opinions of Counsel    35
9.7Proceedings    35
9.8Incumbency Certificate    35
9.9Fees    35
9.10Representations and Warranties True; No Defaults    35
10.CONDITIONS TO ALL BORROWINGS.    35
10.1No Default    35
10.2Representations True    36
10.3Loan Request    36
10.4Payment of Fees    36
10.5No Legal Impediment    36
11.EVENTS OF DEFAULT; ACCELERATION; ETC.    36
11.1Events of Default and Acceleration    36
11.2Termination of Commitment    39
11.3Application of Monies    39
12.SETOFF    39
13.EXPENSES    40
14.INDEMNIFICATION    40
15.SURVIVAL OF COVENANTS, ETC.    41
16.ASSIGNMENTS.    41
16.1Assignments    41
16.2New Notes    42
16.3Disclosure    42
16.4Miscellaneous Assignment Provisions    42
17.NOTICES, ETC.    42
17.1Notices    42
17.2Electronic Communications    43
17.3Change of Address, Etc    43
17.4Reliance by the Lender    43
18.CONFIDENTIALITY    44
19.GOVERNING LAW    44
20.HEADINGS    45
21.COUNTERPARTS    45
22.ENTIRE AGREEMENT, ETC.    45
23.WAIVER OF JURY TRIAL    45
24.CONSENTS, AMENDMENTS, WAIVERS, ETC.    46
25.NO WAIVER; CUMULATIVE REMEDIES    46
26.SEVERABILITY    46
27.Electronic Execution of Assignments and Certain Other Documents    46
28.NO ADVISORY OR FIDUCIARY RESPONSIBILITY    47


Schedules
Schedule 5.2    -    Governmental Approvals
Schedule 7.3    -    Certain Permitted Liens
Schedule 17.1    -    Certain Addresses for Notices
Exhibits
Exhibit A    -    Form of Note
Exhibit B    -    Form of Loan Request
Exhibit C    -    Form of Compliance Certificate
Exhibit D    -    Form of Sidley Opinion Letter



CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of November 4, 2019 (as the same may be amended,
restated or otherwise modified from time to time, this “Credit Agreement”), by
and between ALLIANCEBERNSTEIN L.P., a Delaware limited partnership (the
“Borrower”), and AXA EQUITABLE HOLDINGS, INC., a Delaware corporation (the
“Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lender extend credit to the
Borrower under this Credit Agreement in the form of a credit facility in an
aggregate outstanding principal amount of up to $900,000,000; and
WHEREAS, the Lender is willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein below, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties, the
parties hereto do hereby agree as follows:

1.DEFINITIONS AND RULES OF INTERPRETATION.

1.1    Definitions. The following terms shall have the meanings set forth in
this Section 1.1 or elsewhere in the provisions of this Credit Agreement
referred to below:
“12b-1 Fees”. All or any portion of (a) the compensation or fees paid, payable,
or expected to be payable to the Borrower or any of its Subsidiaries for acting
as the distributor of securities as permitted under Rule 12b-l under the 1940
Act, (b) the contingent deferred sales charges or redemption fees paid, payable,
or expected to be paid to the Borrower or any of its Subsidiaries, and (c) any
right, title, or interest in or to any such compensation or fees.
“1940 Act”. The Investment Company Act of 1940, as amended.
“Accounting Change”. As defined in Section 6.10.
“Accounting Notice”. As defined in Section 6.10.
“Acquisition”. As defined in Section 7.2.
“Affected Computation”. As defined in Section 6.10.
“Affiliate”. As defined under Rule 144(a) under the Securities Act of 1933, as
amended, but for purposes of Section 7.5, not including the Lender, any
Subsidiary of the Lender, any Subsidiary of the Borrower or any investment fund
which is managed or advised by the Borrower.
“Alliance Distributors”. AllianceBernstein Investments, Inc., a Delaware
corporation, or any successor thereto as the primary distributor of securities
of investment companies sponsored by the Borrower or its Subsidiaries.
“Anti-Corruption Laws”. All laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.
“Applicable Margin”. For any day, the greater of (i) the Commercial Paper Rate
for such day and (ii) 0.15% per annum, in each case, subject, as applicable, to
the provisions of Section 4.7 hereof.
“Assigned Interest”. As defined in Section 16.1(b).
“Attributable Indebtedness”. On any date with respect to any Person, in respect
of any Synthetic Lease Obligation of such Person, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capitalized Lease.
“Board”. The Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower”. As defined in the preamble hereto.
“Borrower Parties”. For purposes of Section 28, the Borrower and any Affiliate
through which it acts in connection with this Credit Agreement and the
transactions contemplated hereby.
“Borrower Partnership Agreement”. The Amended and Restated Agreement of Limited
Partnership of the Borrower, dated as of October 29, 1999, by and among the
General Partner and those other Persons who became partners of the Borrower as
provided therein, as such agreement has been amended and exists at the date of
this Credit Agreement and may be amended or modified from time to time in
compliance with the provisions of this Credit Agreement.
“Broker-Dealer Debt”. The obligations incurred or otherwise arising in
connection with the Securities Trading Activities of any Broker-Dealer
Subsidiary, provided, that “Broker-Dealer Debt” shall not include borrowings
under this Credit Agreement.
“Broker-Dealer Subsidiaries”. Each Subsidiary that engages in activities of the
type described in the definition of Securities Trading Activities; and
“Broker-Dealer Subsidiary” means any one of such Broker-Dealer Subsidiaries.
“Business”. With respect to any Person, the assets, properties, business,
operations and condition (financial and otherwise) of such Person.
“Business Day”. Any day on which banking institutions in New York, New York, are
open for the transaction of banking business.
“Capitalized Leases”. Leases under which the Borrower or any of its Consolidated
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
“Change of Control”. Any issue, sale, or other disposition of Voting Equity
Securities of the General Partner which results in AXA Equitable Holdings, Inc.
and its Subsidiaries collectively beneficially owning or controlling, directly
or indirectly, less than in excess of fifty percent (50%) (by number of votes)
of the Voting Equity Securities of the General Partner.
“Closing Date”. November 4, 2019.
“Code”. The Internal Revenue Code of 1986, as amended.
“Commercial Paper Rate”. For any day, a rate per annum determined by the Lender
equal to the commercial paper rate established by the Board as of the
immediately preceding Business Day (each, an “Interest Determination Date”), as
published by the Board at https://www.federalreserve.gov/releases/CP/default.htm
on the Business Day immediately succeeding the Interest Determination Date and
determined in accordance with the table set forth below; provided that if the
Commercial Paper Rate for an Interest Determination Date is not so published on
the immediately succeeding Business Day, the Commercial Paper Rate for such
Interest Determination Date will be equal to the most recent Commercial Paper
Rate so published on or prior to such Interest Determination Date; provided,
further, that if the Commercial Paper Rate for an Interest Determination Date is
not so published for 10 consecutive Business Days, then the Commercial Paper
Rate in effect for each day during the period until the Commercial Paper Rate
resumes to be so published will be the per annum federal funds rate as published
in H.15(519) under the heading “Federal Funds (Effective)” and displayed on
Reuters Page FEDFUNDS1 (or any other page as may replace the specified page on
that service) under the heading EFFECT, as of the Interest Determination Date as
published on the immediately succeeding Business Day.
Pricing Level
Fed CP Rate Category
Moody’s
Short-Term Rating
S&P
Short-Term Rating
1
AA Non-Financial: Programs with at least one “1” or “1+” rating, but no ratings
other than “1”
P-1


A-1+
A-1




2
A2/P2 Non-Financial: Programs with at least one “2” rating, but no ratings other
than “2”
P-2


A-2



As used in the table above, “Short-Term Rating” means, as of any date of
determination, the senior unsecured short-term indebtedness rating of the
Borrower as determined by each of Moody’s and S&P; provided that (a) if there is
a split in the respective Short-Term Ratings issued by the foregoing rating
agencies, then the Pricing Level in the table above applicable to the higher of
such Short-Term Ratings shall apply, and (b) if the Borrower has only one
Short-Term Rating, the Pricing Level applicable to such Short-Term Rating shall
apply.
Initially, the Commercial Paper Rate shall be determined based upon the
Short-Term Ratings in effect on the Closing Date. Thereafter, each change in the
Commercial Paper Rate resulting from a publicly-announced change in any
Short-Term Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
“Commitment”. The obligation of the Lender to make Loans to the Borrower in an
aggregate principal amount at any one time outstanding not to exceed
$900,000,000, as such amount may be adjusted from time to time in accordance
with this Credit Agreement; or if such commitment is terminated pursuant to the
provisions hereof, zero.
“Commitment Fee”. As defined in Section 2.2.
“Consolidated” or “consolidated”. Except as otherwise provided, with reference
to any term defined herein, shall mean that term as applied to the accounts of
the Borrower, the Consolidated Subsidiaries and the Excluded Funds consolidated
in accordance with GAAP.
“Consolidated Adjusted Cash Flow”. With respect to any fiscal period, the sum of
(A) EBITDA for such fiscal period, plus (B) non-cash charges (other than charges
for depreciation and amortization) for such fiscal period to the extent deducted
in determining Consolidated Net Income (or Loss) for such period, less (C)
earnings resulting from any reappraisal, revaluation, or write-up of assets.
“Consolidated Adjusted Funded Debt”. At any time, the aggregate Outstanding
principal amount of Funded Debt of the Borrower and the Consolidated
Subsidiaries (whether owed by more than one of them jointly or by any of them
singly) at such time determined on a consolidated basis and, except with respect
to items (f) and (g) of the definition of Funded Debt, determined in accordance
with GAAP.
“Consolidated Interest Charges”. With respect to a fiscal period, the sum of (a)
all interest, premium payments, debt discount, fees, charges and related
expenses of the Borrower and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt), (b) the portion of rent expense
of the Borrower and its Consolidated Subsidiaries with respect to such period
under capital leases that is treated as interest in accordance with GAAP and (c)
the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP.
“Consolidated Interest Coverage Ratio”. As of any date of determination, the
ratio of (a) Consolidated Adjusted Cash Flow to (b) Consolidated Interest
Charges, in each case for the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements.
“Consolidated Leverage Ratio”. As of any date of determination, the ratio of (a)
Consolidated Adjusted Funded Debt as of such date to (b) Consolidated Adjusted
Cash Flow for the period of the four fiscal quarters most recently ended for
which the Borrower has delivered financial statements.
“Consolidated Net Income (or Loss)”. The net income ( loss) attributable to
Borrower Unit holders, determined in accordance with GAAP, but excluding in any
event:
(a)    any portion of the net earnings of any Subsidiary that, by virtue of a
restriction or Lien binding on such Subsidiary under a Contract or Government
Mandate, is unavailable for payment of dividends to the Borrower or any other
Subsidiary; and
(b)    any reversal of any contingency reserve, except to the extent that such
provision for such contingency reserve shall have been made from income arising
during the period subsequent to December 31, 2018, through the end of the period
for which Consolidated Net Income (or Loss) is then being determined, taken as
one accounting period.
“Consolidated Net Worth”. The excess of Consolidated Total Assets over
Consolidated Total Liabilities, less, to the extent otherwise includible in the
computations of Consolidated Net Worth, any subscriptions receivable with
respect to Equity Securities of the Borrower or its Subsidiaries (with such
adjustments as may be appropriate so as not to double count intercompany items).
“Consolidated Subsidiaries”. At any point in time, the Subsidiaries of the
Borrower (which, as provided in the definition of “Subsidiary” do not include
the Excluded Funds) that are consolidated with the Borrower for financial
reporting purposes with respect to the fiscal period of the Borrower in which
such point in time occurs.
“Consolidated Total Assets”. All assets of the Borrower determined on a
consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
“Consolidated Total Liabilities”. All liabilities of the Borrower determined on
a consolidated basis (excluding the Excluded Funds) in accordance with GAAP.
“Contracts”. Contracts, agreements, mortgages, leases, bonds, promissory notes,
debentures, guaranties, Capitalized Leases, indentures, pledges, powers of
attorney, proxies, trusts, franchises, or other instruments or obligations.
“Credit Agreement”. This Credit Agreement, including the Schedules and Exhibits
hereto.
“Default”. Any event or condition that constitutes an Event of Default or that,
with the giving of any notice, the passage of time, or both, would be an Event
of Default.
“Designated Jurisdiction”. Any country or territory to the extent that such
country or territory itself is the subject of any Sanction (at the date hereof,
Cuba, Iran, North Korea, Sudan and Syria).
“Disposition”. As defined in Section 7.1.
“Distribution”. With respect to any Entity, the declaration or payment (without
duplication) of any dividend or distribution on or in respect of any Equity
Securities of such Entity, other than dividends payable solely in Equity
Securities of such Entity that are not required to be classified as liabilities
on the balance sheet of such Entity under GAAP; the purchase, redemption, or
other retirement of any Equity Securities of such Entity, directly or indirectly
through a Subsidiary of such Entity or otherwise; or the return of capital by
such Entity to the holders of its Equity Securities as such.
“Dollars” or “$”. Dollars in lawful currency of the United States of America.
“Drawdown Date”. The date on which any Loan is made or is to be made.
“Early Termination Event”. (a) The senior unsecured short-term indebtedness
rating of the Borrower as determined by Moody’s or S&P falls below “P-2” or
“A-2,” respectively, or is withdrawn by both Moody’s and S&P, or (b) the
occurrence of a Change of Control.
“EBITDA”. The Consolidated Net Income (or Loss) for any period, plus provision
for any income taxes, interest (whether paid or accrued, but without duplication
of interest accrued for previous periods), depreciation, or amortization for
such period, in each case to the extent deducted in determining such
Consolidated Net Income (or Loss).
“Effective Date”. As defined in Section 6.10(c).
“Electronic Signature”. An electronic sound, symbol, or process attached to, or
associated with, a contract, notice or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract, notice or record.
“Eligible Assignee”. Any Affiliate of the Lender other than the General Partner,
the Borrower or any Subsidiary of the Borrower.
“Employee Benefit Plan”. Any employee benefit plan within the meaning of §3(2)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.
“Entity”. Any corporation, partnership, trust, unincorporated association, joint
venture, limited liability company, or other legal or business entity.
“Environmental Laws”. Any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Government Authority or other requirements of law (including
common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of human health or the environment, as now or may
at any time hereafter be in effect.
“Equity Securities”. With respect to any Entity, all equity securities of such
Entity, including any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company member interests, (d)
options, warrants, or other rights to purchase or acquire any equity security,
or (e) securities convertible into any equity security.
“ERISA”. The Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate”. Any Person that is treated as a single employer together with
the Borrower under §414 of the Code.
“ERISA Reportable Event”. A reportable event with respect to a Guaranteed
Pension Plan within the meaning of §4043 of ERISA and the regulations
promulgated thereunder as to which the requirement of notice has not been
waived.
“Event of Default”. As defined in Section 11.
“Examining Authority”. The meaning set forth in Rule 15c3-1(c)(12) under the
Securities Exchange Act of 1934, as amended.
“Excluded Funds”. A collective reference to each investment company, investment
fund or similar Entity that (i) is deemed not to be a “Subsidiary” of the
Borrower by virtue of the definition of “Subsidiary,” but (ii) is required in
accordance with the application of Accounting Standard Codification 810,
Consolidation, to be consolidated with the Borrower for financial reporting
purposes. The assets, liabilities, income (or losses), or activities or other
attributes of any Excluded Fund, including without limitation, Funded Debt,
Investments or Indebtedness of any Excluded Fund, shall not be attributed to the
Borrower or any Subsidiary or Consolidated Subsidiary of the Borrower for
purposes of this Credit Agreement as a result solely of the application of
principles of consolidation applied in accordance with GAAP that require
consolidation of Excluded Funds.
“Excluded Taxes”. With respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder
or under any other Loan Document, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or in which its lending office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such recipient’s principal office is located or
in which its lending office is located, (c) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such recipient with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such recipient acquires such interest in the Loan or
Commitment or (ii) such recipient changes its lending office, except in each
case to the extent that, pursuant to Section 4.8, amounts with respect to such
Taxes were payable either to such recipient’s assignor immediately before such
recipient became a party hereto or to such recipient immediately before it
changed its lending office, (d) Taxes attributable to the Lender’s failure to
comply with Section 4.8(e) and (e) any withholding tax imposed under FATCA.
“FATCA”. Sections 1471 through 1474 of the Code, as of the date of this Credit
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto; any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.
“Final Maturity Date”. November 4, 2024.
“Fund”. Any Person (other than an individual) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that the foregoing shall be disregarded for purposes of the definition of
Excluded Funds.
“Funded Debt”. With respect to the Borrower or any Consolidated Subsidiary,
without duplication, (a) all Indebtedness for money borrowed of such Person, (b)
in respect of Capitalized Leases, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared in accordance with GAAP, (c)
all reimbursement obligations of such Person with respect to letters of credit,
bankers’ acceptances, or similar facilities issued for the account of such
Person, (d) Indebtedness in respect of the securitization of 12b-1 Fees, (e) all
guarantees, endorsements, acceptances, and other contingent obligations of such
Person, whether direct or indirect, in respect of Indebtedness for borrowed
money of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase Indebtedness for
borrowed money, or to assure the owner of Indebtedness for borrowed money
against loss, through an agreement to purchase goods, supplies, or services for
the purpose of enabling the debtor to make payment of the Indebtedness held by
such owner or otherwise, (f) net obligations of such Person under any Swap
Contract in an amount equal to the Swap Termination Value thereof, and (g)
Attributable Indebtedness of such Person. Notwithstanding the foregoing, Funded
Debt shall not include Broker-Dealer Debt.
“GAAP”. Subject to Section 6.10, (a) when used in financial covenants set forth
in Section 8, whether directly or indirectly through reference to a capitalized
term used therein, (i) principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors, in effect for the fiscal year ended on December 31, 2018, and (ii)
to the extent consistent with such principles, the accounting practices of the
Borrower reflected in its consolidated financial statements for the year ended
on December 31, 2018, and (b) when used in general, other than as provided
above, means principles that are (i) consistent with the principles promulgated
or adopted by the Financial Accounting Standards Board and its predecessors, as
in effect from time to time and (ii) consistently applied with past financial
statements of the Borrower adopting the same principles, provided that in each
case referred to in this definition of “GAAP” a certified public accountant
would, insofar as the use of such accounting principles is pertinent, be in a
position to deliver an unqualified opinion (other than a qualification regarding
changes in GAAP) as to financial statements in which such principles have been
properly applied.
“General Partner”. (a) AllianceBernstein Corporation, a Delaware corporation, in
its capacity as general partner of the Borrower and (b) any other Persons who
satisfy the requirements for admitting general partners without causing a
Default or an Event of Default as set forth in Section 11.1(n) and who are so
admitted, each in its capacity as a general partner of the Borrower, and their
respective successors.
“Government Authority”. The United States of America or any state, district,
territory, or possession thereof, any local government within the United States
of America or any of its territories and possessions, any foreign government
having appropriate jurisdiction or any province, territory, or possession
thereof, or any court, tribunal, administrative or regulatory agency,
self-regulatory authority, taxing or revenue authority, central bank or banking
regulatory agency, insurance regulator, commission, or body of any of the
foregoing.
“Government Mandate”. With respect to (a) any Person, any statute, law, rule,
regulation, code, or ordinance duly adopted by any Government Authority, any
treaty or compact between two (2) or more Government Authorities, and any
judgment, order, decree, ruling, finding, determination, or injunction of any
Government Authority, in each such case that is, pursuant to appropriate
jurisdiction, legally binding on such Person, any of its Subsidiaries or any of
their respective properties, and (b) the Lender, in addition to subsection (a)
hereof, any policy, guideline, directive, or standard duly adopted by any
Government Authority with respect to the regulation of insurance companies,
banks, monetary policy, lending, investments, or other financial matters.
“Guarantee”. As to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Funded Debt or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Funded Debt or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Funded Debt or other obligation of the payment or performance of
such Funded Debt or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Funded Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such Funded
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Funded Debt or other obligation
of any other Person, whether or not such Funded Debt or other obligation is
assumed by such Person. The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning. For the avoidance of doubt,
“Guarantee” shall not include any obligations, contingent or otherwise, of any
Person guaranteeing or having the economic effect of guaranteeing Broker-Dealer
Debt.
“Guaranteed Pension Plan”. Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
“Hazardous Substances”. Any chemical, material, infectious waste, medical waste,
substance or waste, or any constituent thereof, exposure to which is prohibited,
limited or regulated by any Environmental Law.
“Indebtedness”. All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto in accordance with
GAAP, including, without duplication: (a) all debt and similar monetary
obligations, whether direct or indirect; (b) all liabilities secured by any Lien
existing on property owned or acquired subject thereto, whether or not the
liability secured thereby shall have been assumed; (c) all obligations in
respect of hedging contracts, including, without limitation, interest rate and
currency swaps, caps, collars and other financial derivative products; and (d)
all Guarantees, endorsements, and other contingent obligations whether direct or
indirect in respect of indebtedness of others, including any obligation to
supply funds to or in any manner to invest in, directly or indirectly, the
debtor, to purchase indebtedness, or to assure the owner of indebtedness against
loss, through an agreement to purchase goods, supplies, or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise, and the obligations to reimburse the issuer in respect of
any letters of credit. Notwithstanding the foregoing, Indebtedness shall not
include Broker-Dealer Debt.
“Indemnified Taxes”. (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Interest Determination Date”. As defined in the definition of “Commercial Paper
Rate.”
“Investment”. As to any Person, any direct or indirect acquisition or investment
by such Person, whether by means of (a) the purchase or other acquisition of
capital stock or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute a business
unit. For purposes of covenant compliance, the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Lender”. As defined in the preamble hereto.
“Lender Parties”. For purposes of Section 28, the Lender and any Affiliate
through which it acts in connection with this Credit Agreement and the
transactions contemplated hereby.
“Lien”. Any lien, mortgage, security interest, pledge, charge, beneficial or
equitable interest or right, hypothecation, collateral assignment, easement, or
other encumbrance.
“Loan Documents”. This Credit Agreement, any Notes and any instrument or
document designated by the parties thereto as a “Loan Document” for purposes
hereof.
“Loan Request”. A notice of Loan pursuant to Section 2.6, which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Lender, appropriately completed and signed by a Responsible Officer of the
Borrower.
“Loans”. Loans made or to be made by the Lender to the Borrower pursuant to
Section 2; provided that, for the avoidance of doubt, the term “Loans” shall be
deemed to include any Loan that is deemed to be re-borrowed in accordance with
Section 2.6.
“Material Adverse Effect”. A material adverse effect on (a) the ability of the
Borrower to enter into and to perform and observe its Obligations under the Loan
Documents, (b) the assets, properties, business, operations and condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (c) the rights and remedies of the Lender under any of the Loan Documents or
the validity or enforceability of the Loan Documents.
“Material Subsidiary”. Any Subsidiary of the Borrower that, singly or together
with any other such Subsidiaries then subject to one or more of the conditions
described in Section 11.1(h), Section 11.1(i), or Section 11.1(m), either (a) at
the date of determination owns Significant Assets, or (b) has total assets as of
the date of determination equal to not less than five percent (5%) of the
Consolidated Total Assets of the Borrower as set forth in the consolidated
balance sheet of the Borrower (excluding the Excluded Funds) included in the
most recent available annual or quarterly report of the Borrower.
“Moody’s”. Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan”. Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
“Note”. Any Note of the Borrower to the Lender in respect of the Obligations
under this Credit Agreement of even date herewith, substantially in the form of
Exhibit A, as amended, modified and renewed from time to time.
“Obligations”. All indebtedness, obligations, and liabilities of the Borrower or
its Subsidiaries to the Lender, individually or collectively, existing on the
date of this Credit Agreement or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising or incurred under this Credit
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or any of the Notes or any other instruments at any time evidencing any
thereof.
“OFAC”. The Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes”. All present or future stamp, court or documentary, intangible,
recording, filing taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery, performance, or enforcement of, or
otherwise with respect to, this Credit Agreement or any other Loan Document.
“Outstanding”. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
“PBGC”. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
“Permits”. Permits, licenses, franchises, patents, copyrights, trademarks, trade
names, approvals, clearances, and applications for or rights in respect of the
foregoing of any Government Authority.
“Permitted Liens”. Liens permitted by Section 7.3.
“Person”. Any individual, Entity or Government Authority.
“Proceedings”. Any (a) actions at law, (b) suits in equity, (c) bankruptcy,
insolvency, receivership, dissolution, or reorganization cases or proceedings,
(d) administrative or regulatory hearings or other proceedings, (e) arbitration
and mediation proceedings, (f) criminal prosecutions, (g) judgment levies,
foreclosure proceedings, pre-judgment security procedures, or other enforcement
actions, and (h) other litigation, actions, suits, and proceedings conducted by,
before, or on behalf of any Government Authority.
“Real Estate”. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
“Record”. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Lender with
respect to any Loan referred to in such Note or in this Credit Agreement.
“Register”. As defined in Section 16.1(c).
“Related Parties”. With respect to the Lender, its Affiliates and the partners,
directors, officers, employees, agents and advisors of the Lender and of its
Affiliates, in each case, not including the General Partner, the Borrower, any
Subsidiary of the Borrower or any investment fund which is managed or advised by
the Borrower.
“Reorganization and Reorganize”. As defined in Section 7.2.
“Repayment Notice”. As defined in Section 2.6.
“Responsible Officer”. The chief executive officer, president, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
assistant controller of the Borrower and, solely for purposes of notices given
pursuant to Article 2, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Lender. Any
document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership, company and/or other action on the part of the Borrower
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower.
“Sanction(s)”. With respect to any Person, any sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury to the
extent applicable to such Person.
“Sanford Bernstein”. Sanford C. Bernstein & Co., LLC, a Delaware limited
liability company.
“Securities Trading Activities”. The activities in the ordinary course of
business of a Broker-Dealer Subsidiary, including, without limitation, acting as
a broker for clients and/or as a dealer in the purchase and sale of securities
traded on exchanges or in the over-the-counter markets and engaging in other
capital markets activities for customer facilitation, entering into securities
repurchase agreements and reverse repurchase agreements, securities lending and
borrowing and securities clearing, either through agents or directly through
clearing systems.
“Short-Term Rating”. As defined in the definition of “Commercial Paper Rate.”
“Significant Assets”. At the date of any sale, transfer, assignment, or other
disposition of assets of the Borrower or any of its Subsidiaries (or as of the
date of any Default), assets of the Borrower or any of its Subsidiaries
(including Equity Securities of Subsidiaries of the Borrower) which generated
thirty-three and one-third percent (33 1/3%) or more of the consolidated
revenues of the Borrower during the four (4) fiscal quarters of the Borrower
most recently ended (the “Measuring Period”), provided that assets of the
Borrower or any of its Subsidiaries (including Equity Securities of Subsidiaries
of the Borrower) which do not meet the definition of Significant Assets in the
first part of this sentence shall nonetheless be deemed to be Significant Assets
if such assets generated revenues for the Measuring Period that if subtracted
from the consolidated revenues of the Borrower for the Measuring Period would
result in consolidated revenues of the Borrower for the Measuring Period of less
than $1,200,000,000.
“S&P”. Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Subsidiary”. Any Entity (i) of which the designated parent shall at any time
own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority (by number of votes) of the outstanding Voting Equity Securities of
such Entity, or (ii) that is consolidated with such Entity in accordance with
Financial Accounting Standards Board Interpretation No. 46-Revised.
Notwithstanding the foregoing, the term “Subsidiary” shall not include any
Entity that is an investment company, investment fund or similar Entity that is
managed or advised by the Borrower or any Subsidiary of the Borrower and in
which the Borrower’s or such Subsidiary’s ownership of Voting Equity Securities
is a function of its role as manager or adviser (whether as general partner or
otherwise) rather than its economic or beneficial interest in the entity. Unless
otherwise provided herein, any reference to a “Subsidiary” shall mean a
Subsidiary of the Borrower.
“Swap Contract”. A Swap Contract is: (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., or any
International Foreign Exchange Master Agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value”. In respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined by the Borrower based upon one
or more mid-market or other readily available quotations provided by one or more
recognized dealers in such Swap Contracts (which may include the Lender or any
Affiliate of the Lender or the Borrower).
“Synthetic Lease Obligation”. The monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease, where such
transaction is considered borrowed money Indebtedness for tax purposes but which
is classified as an operating lease pursuant to GAAP.
“Taxes”. All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Government
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date”. The earlier of (a) the Final Maturity Date and (b) the date
of termination in whole of the Commitment pursuant to Sections 2.3 or 11.1.
“Units”. Units of limited partnership interest in the Borrower.
“Voting Equity Securities”. Equity Securities of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the Entity that issued such Equity Securities.
“Withdrawal Liability”. Withdrawal liability within the meaning of Part I of
Subtitle E of Title IV of ERISA.

1.2    Rules of Interpretation.
(a)    A reference to any Contract or other document shall include such Contract
or other document as amended, modified, or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any Government Mandate includes any amendment or
modification to such Government Mandate or any successor Government Mandate.
(d)    A reference to any Person includes its permitted successors and permitted
assigns. Without limiting the generality of the foregoing, a reference to the
Lender shall include any Person that succeeds generally to its assets and
liabilities.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP.
(f)    The words “include”, “includes”, and “including” are not limiting.
(g)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in The State of New York,
have the meanings assigned to them therein.
(h)    Reference to a particular “§”, Section, Schedule, or Exhibit refers to
that Section, Schedule, or Exhibit of this Credit Agreement unless otherwise
indicated.
(i)    The words “herein”, “hereof”, and “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
(j)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).

1.3    Divisions. For all purposes under the Lon Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws), if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person.

2.    THE CREDIT FACILITY.

2.1    Commitment to Lend. Subject to the terms and conditions set forth in
Section 10 hereof, the Lender agrees to lend to the Borrower, and the Borrower
may borrow, repay, and reborrow from time to time between the Closing Date and
the Termination Date upon notice by the Borrower to the Lender given in
accordance with Section 2.6, such sums as are requested by the Borrower up to a
maximum aggregate principal amount Outstanding (after giving effect to all
amounts requested) at any one time equal to the Commitment. Each request for a
Loan and each borrowing hereunder shall constitute a representation and warranty
by the Borrower requesting such Loan that the conditions set forth in Section 10
have been satisfied on the date of such request.

2.2    Commitment Fee. The Borrower shall pay to the Lender a commitment fee
(the “Commitment Fee”) at a rate of 0.15% per annum on the actual daily unused
amount of the Commitment, calculated on the basis of a 360-day year for the
actual number of days elapsed, commencing on the earlier of (i) the date that is
two weeks following the Closing Date and (ii) the first date after the Closing
Date on which the aggregate Outstanding amount of the Loans equals or exceeds
$100,000,000. The Commitment Fee shall be payable monthly in arrears on the
first Business Day of each calendar month for the immediately preceding calendar
month, commencing on the first such date following the date hereof, with a final
payment on the Termination Date, and shall be set forth in an invoice delivered
by the Lender to the Borrower no later than the last Business Day of the
calendar month for which such payment is due; provided that the failure to
deliver such invoice shall not limit in any respect the obligation of the
Borrower to pay the Commitment Fee on a monthly basis as and when due in
accordance with this Section 2.2. In no case shall any portion of the Commitment
Fee be refundable.

2.3    Reduction or Termination of Commitment.
2.3.1    Reduction or Termination by Borrower. The Borrower shall have the right
at any time and from time to time upon six (6) months’ (or such shorter period
as may be agreed by the Lender in its sole discretion) prior written notice to
the Lender to reduce by at least $10,000,000 or integral multiples of $1,000,000
in excess thereof, or to terminate entirely, the unborrowed portion of the
Commitment. Upon delivery of any such notice, the Commitment shall, at the end
of such period, be immediately and automatically reduced by the amount specified
in such notice or, as the case may be, terminated, without any further action on
the part of the Borrower. Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Lender the full amount of any
Commitment Fee then accrued on the amount of the Commitment so reduced or
terminated, together with any payment that may be required pursuant to Section
3.2.1 as a result of such reduction or termination.
2.3.2    Reduction or Termination by Lender. The Lender shall have the right at
any time and from time to time upon six (6) months’ (or such shorter period as
may be agreed by the Borrower in its sole discretion) prior written notice to
the Borrower to reduce by at least $10,000,000 or integral multiples of
$1,000,000 in excess thereof, or to terminate entirely, the Commitment. Upon
delivery of any such notice, the Commitment shall, at the end of such period, be
immediately and automatically reduced by the amount specified in such notice or,
as the case may be, terminated, without any further action on the part of the
Lender. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Lender the full amount of any Commitment Fee then
accrued on the amount of the Commitment so reduced or terminated, together with
any payment that may be required pursuant to Section 3.2.1 as a result of such
reduction or termination.
2.3.3    No Reinstatement. No reduction or termination of the Commitment may be
reinstated.

2.4    The Notes; the Record. Upon the request of the Lender, the Loans shall be
evidenced by a Note, dated as of the Closing Date and completed with appropriate
insertions. Any such Note shall be payable to the order of the Lender in a
principal amount equal to the Commitment or, if less, the Outstanding amount of
all Loans made by the Lender, plus interest accrued thereon, as set forth below.
The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Loan or at the time of receipt of
any payment of principal on the Loans, an appropriate notation on the Record
reflecting the making of such Loan or (as the case may be) the receipt of such
payment. The Outstanding amount of the Loans set forth on the Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to the
Lender, but the failure to record, or any error in so recording, any such amount
on the Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Note to make payments of principal of or
interest on any Loans when due. In recognition of the fact that the Loans may be
made without having been evidenced by a written Note, the Borrower hereby
promises to pay to the Lender the principal amount of the Loans made by the
Lender to the Borrower, and accrued and unpaid interest and fees thereon, as the
same become due and payable in accordance with this Credit Agreement.

2.5    Interest on Loans.
2.5.1    Interest Rate. Except as otherwise provided in Section 4.7, each Loan
shall bear interest at an annual rate equal to the Applicable Margin in effect
from time to time while such Loan is Outstanding.
2.5.2    Interest Payment Dates. Subject to Section 2.7, interest shall be
payable monthly in arrears on the first Business Day of each calendar month for
the immediately preceding calendar month, commencing on the first such date
following the date hereof, with all remaining accrued and unpaid interest
payable on the Termination Date. Interest shall accrue on each Loan for each day
on which such Loan is Outstanding.

2.6    Requests for Loans. Each Loan shall be made upon the Borrower’s notice to
the Lender, which may be given by (A) telephone, or (B) a Loan Request; provided
that any telephonic notice must be confirmed immediately by delivery to the
Lender of a Loan Request. Each such Loan Request must be received by the Lender
no later than 12:00 noon on the proposed Drawdown Date (or any later time on
such proposed Drawdown Date if, but only if, the Lender determines, acting in
good faith and in a commercially reasonable manner, that it is operationally
feasible for the Lender to accept such Loan Request at such later time);
provided that on each Business Day the Borrower shall be deemed to have
delivered a Loan Request to re-borrow the entire principal amount of each Loan
then Outstanding, unless the Borrower shall give the Lender written notice (a
“Repayment Notice”), no later than 12:00 noon on any Business Day (or any later
time on such Business Day if, but only if, the Lender determines, acting in good
faith and in a commercially reasonable manner, that it is operationally feasible
for the Lender to accept such Repayment Notice at such later time), specifying
the principal amount of any Loan (or portion thereof) that the Borrower intends
to repay in cash on such Business Day in accordance with Section 3.1. Each Loan
Request shall specify (i) the principal amount of the Loan requested and (ii)
the proposed Drawdown Date of such Loan. Each Loan Request shall be binding on
the Borrower and shall obligate the Borrower to accept the Loan requested from
the Lender on the proposed Drawdown Date, except that the Borrower may revoke or
amend any Loan Request or Repayment Notice by giving the Lender written notice
of such revocation or amendment no later than 12:00 noon on the proposed
Drawdown Date (or any later time on such proposed Drawdown Date if, but only if,
the Lender determines, acting in good faith and in a commercially reasonable
manner, that it is operationally feasible for the Lender to accept such written
notice at such later time). The Borrower may deliver more than one Loan Request
on any Business Day, provided that any advances made or deemed made by the
Lender on the same Business Day shall be deemed to constitute one and the same
“Loan” within the meaning of this Credit Agreement. Each Loan Request shall be
in a minimum aggregate amount of $10,000,000 or in an integral multiple of
$1,000,000 in excess thereof.

2.7    Funding Procedures. On the proposed Drawdown Date of any Loan, the Lender
will make available to the Borrower, in immediately available funds, the amount
of the requested Loan; provided that, notwithstanding the foregoing, the amount
of the requested Loan funded by the Lender in accordance with this sentence
shall be reduced by the aggregate principal amount of Loans due and payable by
the Borrower to the Lender on the proposed Drawdown Date (as determined by the
Lender). For the avoidance of doubt, any reduction in the funded amount of any
Loan in accordance with the immediately preceding sentence shall not be
construed as a reduction in the principal amount of such Loan or in any way
reduce or otherwise affect the obligation of the Borrower to repay the principal
amount of such Loan in full (in accordance with the other terms and conditions
set forth herein) without giving effect to any such reduction.

3.    REPAYMENT OF LOANS.

3.1    Maturity. Subject to Section 2.7, the Borrower shall repay the principal
amount of each Loan on the first (1st) Business Day following the date on which
such Loan was borrowed (or deemed to be re-borrowed in accordance with Section
2.6). Without limiting the foregoing, the Borrower shall repay on the
Termination Date, and there shall become absolutely due and payable on the
Termination Date, all of the Loans made to it and Outstanding on such date,
together with any and all accrued and unpaid interest thereon. The Commitment
shall terminate on the Termination Date.

3.2    Mandatory Repayments of Loans.
3.2.1    Loans in Excess of Commitment. If at any time the sum of the
Outstanding amount of the Loans exceeds the Commitment, then the Borrower shall
immediately pay the amount of such excess to the Lender for application to the
Loans.
3.2.2    Early Termination Event. Upon the occurrence of an Early Termination
Event, the Lender shall have the right to terminate the Commitment by providing
written notice to the Borrower. Upon delivery of any such notice, the Commitment
shall immediately and automatically terminate without any further action on the
part of the Lender. Upon the effective date of any such termination, the
Borrower shall pay to the Lender the full amount of any Commitment Fee then
accrued on the amount of the Commitment so terminated.

4.    CERTAIN GENERAL PROVISIONS.

4.1    Application of Payments. Except as otherwise provided in this Credit
Agreement, all payments in respect of any Loan shall be applied first to accrued
and unpaid fees, second to accrued and unpaid interest on such Loan and third to
the Outstanding principal of such Loan.

4.2    Funds for Payments.
4.2.1    Payments to Lender. All payments of principal, interest, Commitment
Fees, and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Lender in Dollars and in immediately available
funds or directly from the proceeds of Loans.
4.2.2    No Offset. Subject to Section 2.7, all payments by the Borrower
hereunder and under any of the other Loan Documents shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
4.2.3    Fees Non-Refundable. Except as expressly set forth herein, all fees
payable hereunder are non-refundable, provided that if the Lender is finally
adjudicated or is found in final arbitration proceedings to have been grossly
negligent or to have committed willful misconduct with respect to the
transactions contemplated hereby in any material respect, then no Commitment Fee
shall be payable to the Lender after the date of such final adjudication or
arbitration (and the Lender shall refund any Commitment Fee paid to it and
attributable to the period from and after the date on which such grossly
negligent conduct or willful misconduct occurred).

4.3    Computations. All computations of interest with respect to Loans shall be
based on a year of 360 days, and in each case paid for the actual number of days
elapsed. Whenever a payment hereunder or under any of the other Loan Documents
becomes due on a day that is not a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and interest shall accrue
during such extension.

4.4    Additional Costs, Etc. If any future applicable, or any change in the
application or interpretation of any present applicable, Government Mandate
(whether or not having the force of law), shall:
(a)    subject the Lender to any tax, levy, impost, duty, charge, fee,
deduction, or withholding of any nature with respect to this Credit Agreement,
the other Loan Documents, the Commitment, or the Loans (other than Indemnified
Taxes, Other Taxes and Excluded Taxes), or
(b)    impose, increase, or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, compulsory loan, insurance charge, assessment, liquidity,
capital adequacy, or other similar requirements (whether or not having the force
of law) against assets held by, or deposits in or for the account of, or loans
by, or commitments of an office of the Lender, or
(c)    impose on the Lender any other conditions, cost or expense or
requirements with respect to this Credit Agreement, the other Loan Documents,
the Loans, the Commitment, or any class of loans or commitments of which any of
the Loans or the Commitment forms a part, and the result of any of the foregoing
is:
(i)    to increase by an amount deemed by the Lender to be material with respect
to the cost to the Lender of making, continuing, converting to, funding,
issuing, renewing, extending, or maintaining any of the Loans or the Commitment,
or
(ii)    to reduce, by an amount deemed by the Lender to be material, the amount
of principal, interest, or other amount payable to the Lender hereunder on
account of the Commitment, or any of the Loans, or
(iii)    to require the Lender to make any payment that, but for such conditions
or requirements described in clauses (a) through (d), would not be payable
hereunder, or forego any interest or other sum that, but for such conditions or
requirements described in clauses (a) through (d), would be payable to the
Lender hereunder, in any case the amount of which payment or foregone interest
or other sum is deemed by the Lender to be material and is calculated by
reference to the gross amount of any sum receivable or deemed received by the
Lender from the Borrower hereunder, then, and in each such case, the Borrower
will, upon demand made by the Lender at any time and from time to time (such
demand to be made in any case not later than the first to occur of (I) the date
one year after such event described in clause (i), (ii), or (iii) giving rise to
such demand, and (II) the date ninety (90) days after both the payment in full
of all Outstanding Loans, and the termination of the Commitment) and as often as
the occasion therefor may arise, pay to the Lender such additional amounts as
will be sufficient to compensate the Lender for such additional cost, reduction,
payment, foregone interest or other sum. Subject to the terms specified above in
this Section 4.4, the obligations of the Borrower under this Section 4.4 shall
survive repayment of the Loans and termination of the Commitment.

4.5    Certificate. A certificate setting forth any additional amounts payable
pursuant to Section 4.4 and a brief explanation of such amounts which are due
and in reasonable detail the basis of the calculation and allocation thereof,
submitted by the Lender to the Borrower, shall be conclusive evidence, absent
manifest error, that such amounts are due and owing.

4.6    Indemnity. The Borrower shall indemnify and hold harmless the Lender from
and against any loss, cost, or expense (excluding loss of anticipated profits)
that the Lender may sustain or incur as a consequence of default by the Borrower
in making a borrowing after the Borrower has given (or is deemed to have given)
a Loan Request. The obligations of the Borrower under this Section 4.6 shall
survive repayment of the Loans and termination of the Commitment.

4.7    Interest After Default. For so long as any Default or Event of Default
has occurred and is continuing, (i) the unpaid principal amount of each Loan
shall bear interest (after as well as before judgment) at the interest rate that
would otherwise be applicable to such Loan plus 2.0% and (ii) (to the extent
permitted by applicable Government Mandate) all interest, fees and other amounts
payable hereunder shall bear interest (after as well as before judgment) at the
interest rate otherwise in effect plus 2.0%. Any interest accruing under this
Section 4.7 shall be due and payable upon demand.

4.8    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by applicable law; provided that if the Borrower shall be
required by applicable law to deduct any Taxes (including any Other Taxes) from
such payments, then (i) if such Tax is an Indemnified Tax, the sum payable shall
be increased as necessary so that after making all required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 4.8) the Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted or withheld to the relevant Government Authority in accordance
with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 4.8(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Government Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.8) paid by
the Lender or required to be withheld or deducted from a payment to the Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Government Authority pursuant to this Section 4.8, the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Government Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
(e)    Status of Lender. If the Lender is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document, the Lender shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
the Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, the Lender shall deliver to the
Borrower on or about the date on which such Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of the Borrower), executed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax. If a payment made to the Lender
under any Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if the Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Lender shall deliver to the Borrower, to the
extent it is legally able to do so, at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA, to determine that the Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 4.8, FATCA shall include any
amendments made to FATCA after the date of this Credit Agreement.
(f)    Treatment of Certain Refunds. If the Lender, in its sole discretion
exercised in good faith, determines that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.8, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section 4.8 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund), provided that the Borrower
upon the request of the Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Government Authority) to the Lender if the Lender is required to repay such
refund to such Government Authority. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 4.8(f) shall not be
construed to require the Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

5.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants (as to itself and its Subsidiaries) to the
Lender as follows:

5.1    Corporate Authority.
5.1.1    Incorporation; Good Standing. Each of the Borrower, its Subsidiaries
and the General Partner (a) is a corporation, limited partnership, general
partnership, trust or limited liability company, as the case may be, duly
organized, validly existing, and, if applicable, in good standing, under the
laws of its jurisdiction of organization, (b) has all requisite corporate,
partnership or equivalent power to own its material properties and conduct its
material business as now conducted and as presently contemplated, and (c) is, if
applicable, in good standing as a foreign corporation, limited partnership,
general partnership, trust or limited liability company, as the case may be, and
is duly authorized to do business in each jurisdiction where it owns or leases
properties or conducts any business so as to require such qualification except
where a failure to be so qualified would not be likely to have a Material
Adverse Effect.
5.1.2    Authorization. The execution, delivery, and performance of this Credit
Agreement and the other Loan Documents to which the Borrower, any Subsidiary of
the Borrower, or the General Partner is or is to become a party and the
transactions contemplated hereby and thereby (a) are within the corporate,
partnership, limited liability company or other equivalent power of each such
Entity, (b) have been duly authorized by all necessary corporate, partnership,
limited liability company or other applicable proceedings on behalf of each such
Entity, (c) do not conflict with or result in any breach or contravention of any
Government Mandate to which any such Entity is subject, (d) do not conflict with
or violate any provision of the corporate charter or bylaws, the limited
partnership certificate or agreement, or its governing documents in the case of
any general partnership, limited liability company or trust, as the case may be,
of any such Entity, and (e) do not violate, conflict with, constitute a default
or event of default under, or result in any rights to accelerate or modify any
obligations under any Contract to which any such Entity is party or subject, or
to which any of its respective assets are subject, except, as to the foregoing
clauses (c) and (e) only, where the same would not be likely to have a Material
Adverse Effect.
5.1.3    Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which the Borrower, any Subsidiary of the Borrower,
or the General Partner is or is to become a party will result in valid and
legally binding obligations of such Person enforceable against it in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting generally the enforcement of creditors’
rights and by general principles of equity, regardless of whether enforcement is
sought in a Proceeding in equity or at law.
5.1.4    Equity Securities. The General Partner is the only general partner of
the Borrower. All of the outstanding Equity Securities of the Borrower are
validly issued, fully paid, and non-assessable. The Borrower is the only member
of Sanford Bernstein. All of the outstanding Equity Securities of Sanford
Bernstein are validly issued, fully paid, and non-assessable.
5.1.5    Material Subsidiaries. Each of Alliance Distributors and Sanford
Bernstein is a Material Subsidiary.

5.2    Governmental Approvals. The execution, delivery, and performance by the
Borrower and the General Partner of this Credit Agreement and the other Loan
Documents to which the Borrower or the General Partner is or is to become a
party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing with, any Government Authority other than
those already obtained and set forth on Schedule 5.2.

5.3    Financial Statements. There has been furnished to the Lender (a) a
consolidated balance sheet of the Borrower as at December 31, 2018, and a
consolidated statement of income and cash flow of the Borrower for the fiscal
year then ended, certified by the Borrower’s independent certified public
accountants, and (b) unaudited interim condensed consolidated balance sheets of
the Borrower and the Consolidated Subsidiaries as at September 30, 2019, and
interim condensed consolidated statements of income and of cash flow of the
Borrower and the Consolidated Subsidiaries for the respective fiscal periods
then ended and as set forth in the Borrower’s Quarterly Reports on Form 10-Q for
such fiscal quarters. With respect to the financial statement prepared in
accordance with clause (a) above, such balance sheet and statement of income
have been prepared in accordance with GAAP and present fairly in all material
respects the financial position of the Borrower and the Consolidated
Subsidiaries as at the close of business on the respective dates thereof and the
results of operations of the Borrower and the Consolidated Subsidiaries for the
fiscal periods then ended; or, in the case of the financial statements referred
to in clause (b), have been prepared in a manner consistent with the accounting
practices and policies employed with respect to the audited financial statements
reported in the Borrower’s most recent Form 10-K filed with the Securities and
Exchange Commission and prepared in accordance with Rule 10-01 of Regulation S-X
of the Securities and Exchange Commission, and contain all adjustments necessary
for a fair presentation of (A) the results of operations of the Borrower for the
periods covered thereby, (B) the financial position of the Borrower at the date
thereof, and (C) the cash flows of the Borrower for periods covered thereby
(subject to year-end adjustments). There are no contingent liabilities of the
Borrower or the Consolidated Subsidiaries as of such dates involving material
amounts, known to the executive management of the Borrower that (aa) should have
been disclosed in said balance sheets or the related notes thereto in accordance
with GAAP and the rules and regulations of the Securities and Exchange
Commission, and (bb) were not so disclosed.

5.4    No Material Changes, Etc. No change in the Business of the Borrower and
its Consolidated Subsidiaries, taken as a whole, has occurred since December 31,
2018 that has resulted in a Material Adverse Effect.

5.5    Permits. The Borrower and its Subsidiaries have all Permits necessary or
appropriate for them to conduct their Business, except where the failure to have
such Permits would not be likely to have a Material Adverse Effect. All of such
Permits are in full force and effect. Without limiting the foregoing, the
Borrower is duly registered as an “investment adviser” under the Investment
Advisers Act of 1940 and under the applicable laws of each state in which such
registration is required in connection with the investment advisory business of
the Borrower and in which the failure to obtain such registration would be
likely to have a Material Adverse Effect; Alliance Distributors is duly
registered as a “broker/dealer” under the Securities Exchange Act of 1934 and
under the applicable laws of each state in which such registration is required
in connection with the business conducted by Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and is a member of the Financial Industry Regulatory Authority, Inc.;
Sanford Bernstein is duly registered as a “broker/dealer” under the Securities
Exchange Act of 1934 and under the applicable laws of each state in which such
registration is required in connection with the business conducted by Sanford
Bernstein and where a failure to obtain such registration would be likely to
have a Material Adverse Effect, and is a member of the Financial Industry
Regulatory Authority, Inc.; no Proceeding is pending or threatened with respect
to the suspension, revocation, or termination of any such registration or
membership, and the termination or withdrawal of any such registration or
membership is not contemplated by the Borrower, Alliance Distributors or Sanford
Bernstein, except, only with respect to registrations by the Borrower, Alliance
Distributors and Sanford Bernstein required under state law, as would not be
likely to have a Material Adverse Effect.

5.6    Litigation. There is no Proceeding of any kind pending or threatened, in
writing, against the Borrower, any of its Subsidiaries, or the General Partner
that questions the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto. Except
as set forth in information provided pursuant to Section 6.2 hereof or as
otherwise disclosed by the Borrower to the Lender, there is no Proceeding of any
kind pending or threatened, in writing, against the Borrower, any of its
Subsidiaries, or the General Partner that, if adversely determined, is
reasonably likely to, either in any case or in the aggregate, result in a
Material Adverse Effect or impair or prevent performance and observance by the
Borrower of its obligations under this Credit Agreement or the other Loan
Documents.

5.7    Compliance with Other Instruments, Laws, Etc. None of any of the
Borrower, its Subsidiaries or the General Partner is, in any respect material to
the Borrower and its Consolidated Subsidiaries taken as a whole, in violation of
or default under (a) any provision of its certificate of incorporation or
by-laws, or its certificate of limited partnership or agreement of limited
partnership or its certificate of formation or limited liability company
agreement, or its governing documents in the case of any general partnership, as
the case may be, (b) any Contract to which it is or may be subject or by which
it or any of its properties are or may be bound, or (c) any Government Mandate,
including Government Mandates relating to occupational safety and employment
matters.

5.8    Investment Company Act. Neither the Borrower nor any of its Subsidiaries
(excluding investment companies in which the Borrower or a Consolidated
Subsidiary has made “seed money” investments) is an “investment company”, as
such term is defined in the 1940 Act.

5.9    Employee Benefit Plans. Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to satisfy the minimum
funding requirements or to avoid the incurrence of, the notice or lien
provisions of §303(k) of ERISA, or otherwise, has been timely made. No minimum
funding waiver has been requested with respect to any Guaranteed Pension Plan.
No liability to the PBGC (other than required insurance premiums, all of which
have been paid) has been incurred by the Borrower or any ERISA Affiliate with
respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event, or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
fifteen (15) months of the date of the representation), and on the actuarial
methods and assumptions employed for that valuation, the aggregate benefit
liabilities of all such Guaranteed Pension Plans within the meaning of §4001 of
ERISA did not exceed the aggregate value of the assets of all such Guaranteed
Pension Plans by more than $50,000,000, disregarding for this purpose the
benefit liabilities and assets of any Guaranteed Pension Plan with assets in
excess of benefit liabilities. The administrator of any Guaranteed Pension Plan
has not provided notice of an intent to terminate such Guaranteed Pension Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA). The conditions for
imposition of a lien under Section 303(k) of ERISA have not been met with
respect to any Guaranteed Pension Plan. A determination that any Guaranteed
Pension Plan is in “at risk” status (within the meaning of Section 303 of ERISA)
has not been made. The PBGC has not instituted proceedings to terminate a
Guaranteed Pension Plan pursuant to Section 4042 of ERISA, nor has any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Guaranteed
Pension Plan occurred. Neither the Borrower nor any ERISA Affiliate has incurred
or is reasonably expected to incur any Withdrawal Liability to a Multiemployer
Plan which could be reasonably expected to result in a liability of more than
$50,000,000. Neither the Borrower nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), insolvent (within
the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA and no Multiemployer Plan is reasonably expected to be
in “endangered” or “critical” status.

5.10    Use of Proceeds. The proceeds of the Loans shall be used by the Borrower
for general business purposes of the Borrower. No portion of any Loan made to
the Borrower is to be used for the purpose of purchasing or carrying any “margin
security” or “margin stock” as such terms are used in Regulations U and X of the
Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

5.11    General. The Borrower’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2018, and Quarterly Reports on Form 10-Q referred to in
Section 5.3 (a) conform in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and to all applicable rules and
regulations of the Securities and Exchange Commission, and (b) as amended by
interim filings, do not contain an untrue statement of any material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.

5.12    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee
or agent thereof, is an individual or entity, or is controlled by a Person that
is, currently the subject of any Sanctions, nor is the Borrower or any
Subsidiary located, organized or resident in a Designated Jurisdiction. The
Borrower and its Subsidiaries have instituted and maintained policies and
procedures designed to promote and achieve compliance with applicable Sanctions.

5.13    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable Anti-Corruption Laws in all
material respects and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.14    Taxes. The Borrower has filed all federal, state and other tax returns
and reports required to be filed, and have paid all federal, state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except (a)
Taxes that are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are being maintained in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

5.15    Senior Indebtedness. The Obligations (a) rank at least pari passu in
right of payment with all senior Indebtedness of the Borrower (other than
Indebtedness preferred by statute or operation of law) and (b) will be
designated as “Senior Indebtedness,” “Designated Senior Debt” or such similar
term under all instruments and documents relating to all Indebtedness of the
Borrower that is subordinated in right of payment to the Obligations.

6.    AFFIRMATIVE COVENANTS OF THE BORROWER.
The Borrower (as to itself and its Subsidiaries, as applicable) covenants and
agrees that, so long as any Loan or any Note is Outstanding or the Lender has
any obligation to make any Loans:

6.1    Records and Accounts. The Borrower will, and will cause each of its
Subsidiaries to, keep complete and accurate records and books of account.

6.2    Financial Statements, Certificates, and Information. The Borrower will
deliver to the Lender:
(a)    as soon as practicable, but in any event not later than ninety-five (95)
days after the end of each fiscal year of the Borrower:
(i)    the consolidated balance sheet of the Borrower, as at the end of such
fiscal year; and
(ii)    the consolidated statement of income and consolidated statement of cash
flows of the Borrower for such fiscal year.
Each of the balance sheets and statements delivered under this Section 6.2(a)
shall (I) in the case of items (i) and (ii), set forth in comparative form the
figures for the previous fiscal year; (II) be in reasonable detail and prepared
in accordance with GAAP based on the records and books of account maintained as
provided in Section 6.1; (III) include footnotes or otherwise be accompanied by
information outlining in sufficient detail reasonably satisfactory to the Lender
the effect of consolidating Excluded Funds, if applicable, and be accompanied by
(or be delivered concurrently with the financial statements under this Section
6.2(a)) a certification by the principal financial or accounting officer of the
Borrower that the information contained in such financial statements presents
fairly in all material respects the consolidated financial position of the
Borrower on the date thereof and consolidated results of operations and
consolidated cash flows of the Borrower for the periods covered thereby; and
(IV) be certified, without limitation as to scope, by PricewaterhouseCoopers LLP
or another firm of independent certified public accountants reasonably
satisfactory to the Lender;
(b)    as soon as practicable, but in any event not later than fifty (50) days
after the end of the first three fiscal quarters of each fiscal year of the
Borrower, (i) the unaudited interim condensed consolidated balance sheet of the
Borrower as at the end of such fiscal quarter, and (ii) the unaudited interim
condensed consolidated statement of income and unaudited interim condensed
consolidated statement of cash flow of the Borrower for such fiscal quarter and
for the portion of the Borrower’s fiscal year then elapsed, all in reasonable
detail and, with respect to clauses (i) and (ii), prepared in a manner
consistent with the accounting practices and policies employed with respect to
the audited financial statements reported in the Borrower’s most recent Form
10-K filed with the Securities and Exchange Commission and prepared in
accordance with Rule 10-01 of Regulation S-X of the Securities and Exchange
Commission, and including footnotes or otherwise accompanied by information
outlining in sufficient detail reasonably satisfactory to the Lender the effect
of consolidating Excluded Funds, if applicable, and concurrently therewith a
certification by the principal financial or accounting officer of the Borrower
that, in the opinion of management of the Borrower, all adjustments necessary
for a fair presentation of (A) the results of operations of the Borrower for the
periods covered thereby, (B) the financial position of the Borrower at the date
thereof, and (C) the cash flows of the Borrower for periods covered thereby have
been made (subject to year-end adjustments);
(c)    simultaneously with the delivery of the financial statements referred to
in Sections 6.2(a)(i) and (ii) and (b) above, a compliance certificate certified
by the principal financial officer, treasurer or general counsel of the Borrower
in substantially the form of Exhibit C hereto and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in
Section 8 and (if applicable) reconciliations to reflect changes in GAAP since
December 31, 2018;
(d)    promptly after the same are available, copies of all annual, interim and
current reports and any other report of a material nature (it being understood
that filings in the ordinary course of business pursuant to Sections 13(d), (f)
and (g) of the Securities Exchange Act of 1934 are not material) which the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Lender pursuant hereto; and
(e)    from time to time such other financial data and information (including
accountants’ management letters) as the Lender may reasonably request.
Documents required to be delivered pursuant to this Section 6.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto
on the Borrower’s internet website at www.alliancebernstein.com or such other
replacement website of which the Borrower has given proper notice to the Lender
or on the SEC’s website www.sec.gov to the extent that any such documents are
included in materials otherwise filed with the SEC.

6.3    Notices.
6.3.1    Defaults. The Borrower will promptly after the executive management of
the Borrower (which for purposes of this covenant shall mean (to the extent
applicable) the chairman of the board, chief executive officer, president, chief
operating officer, chief financial officer, treasurer or general counsel of the
Borrower) becomes aware thereof (and in any case within three (3) Business Days
after the executive management becomes aware thereof) notify the Lender in
writing of the occurrence of any Default. If any Person shall give any notice in
writing of a claimed default (whether or not constituting an Event of Default)
under the Loan Documents or any other Contract relating to Funded Debt equal to
or in excess of $100,000,000 to which or with respect to which the Borrower or
any of its Subsidiaries is a party or obligor, whether as principal, guarantor,
surety, or otherwise, the Borrower shall forthwith give written notice thereof
to the Lender, describing the notice or action and the nature of the claimed
default.
6.3.2    Notice of Proceedings and Judgments. The Borrower will give notice to
the Lender in writing within ten (10) Business Days of the executive management
of the Borrower becoming aware of any Proceedings pending affecting the Borrower
or any of its Subsidiaries or to which the Borrower or any of its Subsidiaries
is or becomes a party that could reasonably be expected by the Borrower to have
a Material Adverse Effect (or of any material adverse change in any such
Proceedings of which the Borrower has previously given notice). Any such notice
will state the nature and status of such Proceedings. The Borrower will give
notice to the Lender, in writing, in form and detail satisfactory to the Lender,
within ten (10) Business Days of any settlement or any judgment, final or
otherwise, against the Borrower or any of its Subsidiaries where the amount
payable by the Borrower or any of its Subsidiaries, after giving effect to
insurance, is in excess of the lesser of $50,000,000 or 10% of Consolidated Net
Worth as at the end of the most recent fiscal quarter.

6.4    Existence; Business; Properties.
6.4.1    Legal Existence. The Borrower will, and will cause each of its
Consolidated Subsidiaries to do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises
as a limited partnership, general partnership, corporation, limited liability
company or trust, as the case may be, except, with respect to rights and
franchises, where the failure to preserve and keep in full force and effect such
rights and franchises would not be likely to have a Material Adverse Effect,
provided, however, this Section 6.4.1 shall not prohibit any merger,
consolidation, or reorganization of the Borrower or any of its Subsidiaries
permitted pursuant to Section 7.2.
6.4.2    Conduct of Business. The Borrower will, and will cause each of its
Consolidated Subsidiaries to, engage in the lines of business conducted as of
the Closing Date and any services, business, activities or businesses incidental
to, or reasonably related or similar to, or complementary to any line of
business engaged in by the Borrower and its Consolidated Subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.
6.4.3    Maintenance of Properties. The Borrower will, and will cause each of
its Consolidated Subsidiaries to, cause its properties used or useful in the
conduct of its business and which are material to the Business of the Borrower
and its Consolidated Subsidiaries taken as a whole to be maintained and kept in
good condition, repair, and working order and supplied with all necessary
equipment, ordinary wear and tear excepted; provided that nothing in this
Section 6.4.3 shall prevent the Borrower or any of its Consolidated Subsidiaries
from discontinuing the operation and maintenance of any properties if such
discontinuance (i) is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of its business, and (ii) does not have a Material
Adverse Effect.
6.4.4    Status Under Securities Laws. The Borrower shall maintain its status as
a registered “investment adviser”, under (a) the Investment Advisers Act of 1940
and (b) under the laws of each state in which such registration is required in
connection with the investment advisory business of the Borrower and, as to (b)
only, where a failure to obtain such registration would be likely to have a
Material Adverse Effect. The Borrower shall cause Alliance Distributors (i) to
maintain its status as a registered “broker/dealer” under the Securities
Exchange Act of 1934 and under the laws of each state in which such registration
is required in connection with the business of Alliance Distributors and where a
failure to obtain such registration would be likely to have a Material Adverse
Effect, and (ii) to maintain its membership in the Financial Industry Regulatory
Authority, Inc. The Borrower shall cause Sanford Bernstein (i) to maintain its
status as a registered “broker/dealer” under the Securities Exchange Act of 1934
and under the laws of each state in which such registration is required in
connection with the business of Sanford Bernstein and where a failure to obtain
such registration would be likely to have a Material Adverse Effect and (ii) to
maintain its membership in the Financial Industry Regulatory Authority, Inc.

6.5    Insurance. The Borrower will, and will cause each of its Consolidated
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies, in such amounts, containing such terms, in such forms, and
for such periods, or shall be self-insured in respect of such risks (with
appropriate reserves to the extent required by GAAP), as shall be customary in
the industry for companies engaged in similar activities in similar geographic
areas.

6.6    Taxes. The Borrower will, and will cause each of its Consolidated
Subsidiaries to, duly pay and discharge, or cause to be paid and discharged,
before the same shall become overdue, all taxes, assessments, and other
governmental charges imposed upon it or its real property, sales, and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid (a) might by
law become a Lien upon any of its property and (b) would be reasonably likely to
result in a Material Adverse Effect; provided that any such tax, assessment,
charge, levy, or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings and if the
Borrower or such Subsidiary shall have set aside on its books, if and to the
extent permitted by GAAP, adequate accruals with respect thereto.

6.7    Inspection of Properties and Books, Etc.
6.7.1    General. The Borrower shall, and shall cause each of its Subsidiaries
to, permit the Lender, through any of its designated representatives, to visit
and inspect any of the properties of the Borrower or any of its Subsidiaries, to
examine the books of account of the Borrower and its Subsidiaries (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances,
and accounts of the Borrower and its Subsidiaries with, and to be advised as to
the same by, its and their officers, all at such reasonable times and intervals
as the Lender may request. The costs incurred by the Lender in connection with
any such inspection shall be borne by the Lender, except as otherwise provided
by Section 13(e). Any data and information that is obtained by the Lender
pursuant to this Section 6.7.1 shall be held subject to Section 18.
6.7.2    Communication with Accountants. The Borrower authorizes the Lender to
communicate directly with the Borrower’s independent certified public
accountants and authorizes such accountants to disclose to the Lender any and
all financial statements and other supporting financial documents and schedules,
including copies of any management letter with respect to the Business of the
Borrower or any of its Subsidiaries. The Borrower shall be entitled to
reasonable prior notice of any such meeting with its independent certified
public accountants and shall have the opportunity to have its representatives
present at any such meeting. At the request of the Lender, the Borrower shall
deliver a letter addressed to such accountants instructing them to comply with
the provisions of this Section 6.7.2. Any data and information that is obtained
by the Lender pursuant to this Section 6.7.2 shall be held subject to Section
18.

6.8    Compliance with Government Mandates, Contracts, and Permits. The Borrower
will and will cause each of its Consolidated Subsidiaries to, comply (if and to
the extent that a failure to comply would be likely to have a Material Adverse
Effect) with (a) all applicable Government Mandates wherever the business of the
Borrower or any such Subsidiary is conducted, including all Environmental Laws
and all Government Mandates relating to occupational safety and employment
matters; (b) the provisions of the certificate of incorporation and by-laws, or
the agreement of limited partnership and certificate of limited partnership, or
its governing documents in the case of any general partnership, as the case may
be, of the Borrower and such Subsidiary; (c) all Contracts to which the Borrower
or any such Subsidiary is party, by which the Borrower or any such Subsidiary is
or may be bound, or to which any of their respective properties are or may be
subject; and (d) the terms and conditions of any Permit used in the Business of
the Borrower or any such Subsidiary. If any Permit shall become necessary or
required in order that the Borrower may fulfill any of its obligations hereunder
or under any of the other Loan Documents to which the Borrower is a party, the
Borrower will immediately take or cause its Subsidiaries to take all reasonable
steps within the power of the Borrower and its Subsidiaries to obtain and
maintain in full force and effect such Permit and furnish the Lender with
evidence thereof.

6.9    Use of Proceeds. The Borrower will use the proceeds of the Loans solely
as provided in Section 5.10.

6.10    Certain Changes in Accounting Principles. In the event of a change after
the date of this Credit Agreement in (a) GAAP (as defined in clause (b) of the
definition of “GAAP” in Section 1.1) or (b) any regulation issued by the
Securities and Exchange Commission (either such event being referred to herein
as an “Accounting Change”), that results in a material change in the
calculations as to compliance with any financial covenant contained in Section 8
or in the calculation of any item to be taken into account in the calculations
as to compliance with any such covenant (the “Affected Computation”) in such a
manner and to such an extent that, in the good faith judgment of the Chief
Financial Officer of the Borrower or the Lender, as evidenced by notice from the
Lender to the Borrower (the “Accounting Notice”), the application of the
Accounting Change to the Affected Computation would no longer reflect the
intention of the parties to this Credit Agreement, then and in any such event:
(a)    the Borrower shall, promptly after either a determination by its Chief
Financial Officer as provided above or receipt of an Accounting Notice, give
written notice thereof to the Lender, which notice shall be accompanied by a
copy of any Accounting Notice and a certificate of the Chief Financial Officer
of the Borrower:
(i)    describing the Accounting Change in question and the particular covenant
or covenants that will be affected by such Accounting Change;
(ii)    setting forth in reasonable detail (including detailed calculations) the
manner and extent to which the covenant or covenants listed in such certificate
are affected by such Accounting Change; and
(iii)    setting forth in reasonable detail (including detailed calculations)
the information required in order to establish that the Borrower would be in
compliance with the requirements of the covenant or covenants listed in such
certificate if such Accounting Change was not effective (or, if the Borrower
would not be so in compliance, setting forth in reasonable detail calculations
of the extent of such non-compliance);
(b)    the Borrower and the Lender will enter into good faith negotiations with
each other for an equitable amendment of such covenant or covenants, and the
definition of GAAP set forth in Section 1.1, pursuant to Section 24 so as to
place the parties, insofar as possible, in the same relative position as if such
Accounting Change had not occurred;
(c)    for the period from the date on which such Accounting Change becomes
effective (the “Effective Date”) to the effective date of an amendment to this
Credit Agreement pursuant to Section 24, the Borrower shall be deemed to be in
compliance with the covenant or covenants listed in such certificate if and so
long as (but only if and so long as) the Borrower would be in compliance with
such covenant or covenants if such Accounting Change had not occurred; and
(d)    if no amendment to this Credit Agreement has become effective within
ninety (90) days after the Effective Date of such Accounting Change, then all
accounting computations required to be made for purposes of this Credit
Agreement thereafter shall be made in accordance with GAAP as in effect
immediately prior to such Effective Date.

6.11    Broker-Dealer Subsidiaries.
6.11.1    Maintain Net Capital. Each Material Broker-Dealer Subsidiary of the
Borrower that is a U.S. regulated broker-dealer shall not fail to maintain net
capital in an amount not less than that required by the Net Capital Rule for a
period in excess of five (5) Business Days of the date such Material
Broker-Dealer Subsidiary knew of such failure, and each Material Broker-Dealer
Subsidiary of the Borrower that is a non-U.S. regulated broker-dealer shall not
fail to maintain net capital or capital (or the equivalent) in an amount not
less than that required by any similar rule, regulation or requirement
(including any capital adequacy requirement) of the relevant regulatory
authority or authorities in any relevant jurisdiction for a period in excess of
five (5) Business Days of the date such Material Broker-Dealer Subsidiary knew
of such failure, and
6.11.2    Registration; Qualification. Each Broker-Dealer Subsidiary must
maintain its registration or comparable qualification with its applicable
Examining Authority to the extent such registration or comparable qualification
is material to the business of the Borrower and its Subsidiaries taken as a
whole.

6.12    Senior Indebtedness. The Borrower shall ensure that the Obligations (a)
contractually rank at least pari passu in right of payment with all senior
Indebtedness of the Borrower and (b) are designated as “Senior Indebtedness,”
“Designated Senior Debt” or such similar term under all instruments and
documents relating to all Indebtedness of the Borrower that is subordinated in
right of payment to the Obligations.

7.    CERTAIN NEGATIVE COVENANTS OF THE BORROWER.
The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or the Lender has any obligation to make any Loans:

7.1    Disposition of Assets. The Borrower will not, and will not cause, permit,
or suffer any of its Consolidated Subsidiaries to, in any single transaction or
in multiple transactions within any fiscal year of the Borrower, sell, transfer,
assign, or otherwise dispose of assets of the Borrower and its Consolidated
Subsidiaries, or enter into any Contract for any such sale, transfer,
assignment, or disposition (a “Disposition”), provided, however:
(a)    Consolidated Subsidiaries of the Borrower may sell, transfer, assign, or
dispose of assets (including 12b-1 Fees) to the Borrower or another Consolidated
Subsidiary;
(b)    the Borrower and any Consolidated Subsidiary of the Borrower may make any
Disposition (other than a Disposition (whether in one or a series of
transactions) of all or substantially all of the assets of the Borrower and its
Consolidated Subsidiaries) so long as (i) no Default exists or would be caused
thereby, (ii) after giving effect to such Disposition the Borrower will, on a
pro forma basis, be in compliance with the financial covenants set forth in
Section 8 hereof, and (iii) the assets disposed of in any fiscal year in the
aggregate did not generate more than 33 1/3% of the consolidated revenues of the
Borrower during the immediately preceding fiscal four quarters or if such assets
generated revenues during the immediately preceding fiscal four quarters that if
subtracted from the consolidated revenues of the Borrower during this period
would result in consolidated revenues of the Borrower of less than
$1,200,000,000; and
(c)    the Borrower and any Consolidated Subsidiary of the Borrower may sell,
transfer or assign, or dispose of 12b-1 Fees to Persons other than the Borrower
and its Consolidated Subsidiaries. Any Indebtedness in respect of obligations of
the Borrower and its Consolidated Subsidiaries arising out of such transactions
shall constitute “Funded Debt”.
This covenant is not intended to restrict the conversion of a short-term
investment of the Borrower into cash or into another investment which remains an
asset of the Borrower.

7.2    Fundamental Changes. The Borrower will not, and will not cause, permit,
or suffer any of its Consolidated Subsidiaries to, become a party to any merger,
dissolution or consolidation involving all or substantially all of its assets
(whether in one or a series of transactions) (any such transaction, a
“Reorganization” and the term “Reorganize” shall have a correlative meaning) or
purchase or acquire all or substantially all of the assets or Equity Securities
of a Person or a business unit of a Person (whether in one or a series of
transactions) (each, an “Acquisition”) or enter into any Contract providing for
any Reorganization or Acquisition, provided, however, so long as no Default then
exists or would be caused thereby:
(a)    any Consolidated Subsidiary may merge with (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more Consolidated Subsidiaries;
(b)    any Person may merge with (i) the Borrower provided that (x) the Borrower
shall be the continuing or surviving Person, and (y) such Person merging into
the Borrower is in the same line of business as the Borrower and its
Subsidiaries or a line of business reasonably related thereto, or (ii) any one
or more Consolidated Subsidiaries, provided that (x) such Consolidated
Subsidiary shall be the continuing or surviving Person, (y) such Person merging
into a Consolidated Subsidiary is in the same line of business as the Borrower
and its Subsidiaries or a line of business reasonably related thereto; and
(c)    the Borrower or any Consolidated Subsidiary may purchase or acquire all
or substantially all of the Equity Securities or assets of a Person or a
business unit of a Person, provided that (i) such Person is, or such assets or
business unit are to be used, in the same line of business as the Borrower and
its Subsidiaries or a line of business incidental to, or reasonably related,
similar or complementary thereto and (ii) after giving effect to such purchase
or acquisition, the Borrower will, on a pro forma basis, be in compliance with
the financial covenants set forth in Section 8.

7.3    Restrictions on Liens. The Borrower will not, and will not cause, permit,
or suffer any of its Consolidated Subsidiaries to (a) create or incur, or cause,
permit, or suffer to be created or incurred or to exist, any Lien upon any of
its property or assets of any character whether now owned or hereafter acquired,
or upon the income or profits therefrom; (b) transfer any of such property or
assets or the income or profits therefrom for the purpose of subjecting the same
to the payment of Indebtedness or performance of any other obligation in
priority to payment of its general creditors; (c) acquire, or agree or have an
option to acquire, any property or assets upon conditional sale or other title
retention or purchase money security agreement, device, or arrangement; (d)
suffer to exist any Indebtedness or claim or demand for a period of time such
that the same by Government Mandate or upon bankruptcy or insolvency, or
otherwise, would be given any priority whatsoever over its general creditors; or
(e) assign, pledge, or otherwise transfer any accounts, contract rights, general
intangibles, chattel paper, or instruments, with or without recourse, other than
a transfer or assignment in connection with a Disposition permitted under
Section 7.1 or Reorganization or Acquisition permitted under Section 7.2 or an
Investment; provided that the Borrower and any Subsidiary of the Borrower may
create or incur, or cause, permit, or suffer to be created or incurred or to
exist:
(i)    Liens imposed by Government Mandate to secure taxes, assessments, and
other government charges in respect of obligations not overdue or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves are maintained in accordance with GAAP;
(ii)    statutory Liens of carriers, warehousemen, mechanics, suppliers,
laborers, and materialmen, and other like Liens in the ordinary course of
business, in each case in respect of obligations not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves are maintained in
accordance with GAAP;
(iii)    Liens arising out of pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;
(iv)    Liens on deposits to secure performance of bids or performance bonds and
other similar Liens, in the ordinary course of business;
(v)    Liens on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property, defects and
irregularities in the title thereto, and other minor Liens, provided, none of
such Liens in the reasonable opinion of the Borrower interferes materially with
the use of the affected property in the ordinary conduct of the business of the
Borrower and its Subsidiaries;
(vi)    the rights and interests of landlords and lessors under leases of Real
Estate leased by the Borrower or one of its Subsidiaries, as lessee;
(vii)    Liens outstanding on the Closing Date and set forth on Schedule 7.3;
(viii)    Liens in favor of either the Borrower or a Consolidated Subsidiary on
all or part of the assets of any Subsidiary of the Borrower securing
Indebtedness owing by such Subsidiary to the Borrower or such Consolidated
Subsidiary, as the case may be;
(ix)    Liens on interests of the Borrower or its Subsidiaries in partnerships
or joint ventures consisting of binding rights of first refusal, rights of first
offer, take-me-along rights, third-party offer provisions, buy-sell provisions,
other transfer restrictions and conditions relating to such partnership or joint
venture interests, and Liens granted to other participants in such partnership
or joint venture as security for the performance by the Borrower or its
Subsidiaries of their obligations in respect of such partnership or joint
venture;
(x)    UCC notice filings in connection with non-recourse sales of 12b-1 Fees
(other than sales constituting a collateral security device);
(xi)    Liens securing purchase money Indebtedness so long as such Liens are
only on the asset acquired with such purchase money Indebtedness and secure only
the Indebtedness incurred to purchase such asset;
(xii)    Liens incurred or otherwise arising in connection with the Securities
Trading Activities of the Broker-Dealer Subsidiaries;
(xiii)    Liens in favor of the Lender to secure the Obligations;
(xiv)    Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into in the ordinary course of business;
(xv)    banker’s Liens, rights of set off or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions in the
ordinary course of business; and
(xvi)    Liens (in addition to those specified in clauses (i) through (xv)
above) securing Indebtedness in an aggregate amount for the Borrower and all of
its Consolidated Subsidiaries taken together not in excess of $80,000,000
outstanding at any point in time (but excluding from the amount of any such
Indebtedness that portion which is fully covered by insurance and as to which
the insurance company has acknowledged to the Lender its coverage obligation in
writing).

7.4    Distributions. The Borrower shall not cause, permit, or suffer any
restriction or Lien on the ability of any Consolidated Subsidiary to (a) pay,
directly or indirectly, any Distributions to the Borrower or any other
Subsidiary of the Borrower, (b) make any payments, directly or indirectly, in
respect of any Indebtedness or other obligation owed to the Borrower or any of
its Subsidiaries, (c) make loans or advances to the Borrower or any other
Subsidiary of the Borrower, or (d) sell, transfer, assign, or otherwise dispose
of any property or assets to the Borrower or any other Subsidiary of the
Borrower, except, in each such case, restrictions or Liens (aa) that exist under
or by reason of applicable Government Mandates, including any net capital rules,
(bb) that are imposed only, as to Indebtedness of the Borrower or any
Consolidated Subsidiary incurred prior to the date hereof, upon a failure to pay
when due any of such Indebtedness, or, as to Indebtedness of the Borrower or any
Consolidated Subsidiary incurred on or after the date hereof, upon an
acceleration of such Indebtedness or a failure to pay the full amount of such
Indebtedness at maturity, or (cc) that arise by reason of the maintenance by any
Subsidiary that is not a Consolidated Subsidiary of a level of net worth for the
purpose of ensuring that limited partnerships for which it serves as general
partner will be treated as partnerships for federal income tax purposes.
Notwithstanding the foregoing, any portion of net earnings of any Consolidated
Subsidiary that is unavailable for payment of dividends to the Borrower or any
other Consolidated Subsidiary by reason of a restriction or Lien permitted under
any of clauses (aa), (bb), and (cc) shall be excluded from the calculation of
Consolidated Net Income (or Loss).

7.5    Transactions with Affiliates. The Borrower will not, and will not cause,
permit, or suffer any of its Subsidiaries to, directly or indirectly, enter into
any Contract or other transaction with any Affiliate of the Borrower or any of
its Subsidiaries that is material to the Borrower and the Consolidated
Subsidiaries taken as a whole, unless either: (a) such Contract or transaction
relates solely to compensation arrangements with directors, officers, or
employees of the Borrower, the General Partner, or the Consolidated
Subsidiaries, or (b) such transaction is in the ordinary course of business and
is, taking into account the totality of the relationships involved, on fair and
reasonable terms no less favorable to the Borrower and the Consolidated
Subsidiaries taken as a whole than would be obtained in comparable arm’s length
transactions with Persons that are not Affiliates of the Borrower or its
Subsidiaries, or (c) the Contract or other transaction is in connection with a
Reorganization or Acquisition permitted under Section 7.2 hereof.

7.6    Employee Benefit Plans. The Borrower will not, and will not cause,
permit, or suffer any ERISA Affiliate to:
(a)    engage in any “prohibited transaction” within the meaning of §406 of
ERISA or §4975 of the Code that could result in a material liability for the
Borrower and its Consolidated Subsidiaries taken as a whole;
(b)    permit any Guaranteed Pension Plan to be determined to be in “at risk”
status within the meaning of Section 303 of ERISA;
(c)    fail to contribute to any Guaranteed Pension Plan to an extent that, or
terminate any Guaranteed Pension Plan in a manner that, could result in the
imposition of a Lien on the assets of the Borrower or any of its Subsidiaries
pursuant to §303(k) or §4068 of ERISA; or
(d)    permit or take any action that would result in the aggregate benefit
liabilities (within the meaning of §4001 of ERISA) of all Guaranteed Pension
Plans exceeding the value of the aggregate assets of such Guaranteed Pension
Plans by more than $50,000,000, disregarding for this purpose the benefit
liabilities and assets of any such Guaranteed Pension Plan with assets in excess
of benefit liabilities.

7.7    Amendments to Certain Documents. The Borrower shall not, without the
prior written consent of the Lender in each instance, permit or suffer any
material amendments, modifications, supplements, or restatements of its
certificate of limited partnership or the Borrower Partnership Agreement (or,
following any conversion of the Borrower to a corporation, its certificate of
incorporation or by-laws) that (i) relate to the determination of Available Cash
Flow or Operating Cash Flow under the Borrower Partnership Agreement, or (ii)
could reasonably be expected to materially adversely affect the ability of the
Borrower to perform and observe its obligations under the Loan Documents or the
legal rights and remedies of the Lender under any of the Loan Documents.

7.8    Sanctions. The Borrower shall not, and shall not permit its Subsidiaries
to, use the proceeds of any Loan for the purpose of funding any activities of or
business with any individual or entity, or in any Designated Jurisdiction, in
any manner that would result in the violation of Sanctions, or in any other
manner that will result in a violation of any Sanctions by any party hereto.

7.9    Anti-Corruption Laws. The Borrower shall not use the proceeds of any Loan
for the purpose of breaching the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

8.    FINANCIAL COVENANTS OF THE BORROWER.
The Borrower covenants and agrees that, so long as any Loan or any Note is
Outstanding or the Lender has any obligation to make any Loans:

8.1    Consolidated Leverage Ratio. The Borrower will not at any time permit its
Consolidated Leverage Ratio to exceed 3.00 to 1.00.

8.2    Consolidated Interest Coverage Ratio. The Borrower will not at any time
permit its Consolidated Interest Coverage Ratio to be less than 4.00 to 1.00.

8.3    Miscellaneous. For purposes of this Section 8, demand obligations shall
be deemed to be due and payable during any fiscal year during which such
obligations are outstanding.

9.    CLOSING CONDITIONS.
The obligation of the Lender to enter into this Credit Agreement shall be
subject to the satisfaction of the following conditions precedent at or before
the Closing Date:

9.1    Financial Statements and Material Changes. The Lender shall be reasonably
satisfied that (a) the financial statements of the Borrower and the Consolidated
Subsidiaries referred to in Section 5.3 fairly present in all material respects
the business and financial condition and the results of operations of the
Borrower and the Consolidated Subsidiaries as of the dates and for the periods
to which such financial statements relate, and (b) there shall have been no
material adverse change in the Business of the Borrower and the Consolidated
Subsidiaries taken as a whole since the dates of such financial statements.

9.2    Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Lender shall have received a fully executed copy of each such
document.

9.3    Certified Copies of Charter Documents. The Lender shall have received
from the Borrower and the General Partner (a) a copy of its certificate of
limited partnership, certificate of incorporation, certificate of formation or
other charter document duly certified as of a recent date by the Secretary of
State of Delaware, (b) a copy, certified by a duly authorized officer of such
Entity to be true and complete on the Closing Date, of its agreement of limited
partnership, by-laws, limited liability company agreement or equivalent document
as in effect on such date, and (c) a certificate of the Secretary of State of
Delaware as to the due organization, legal existence, and good standing of such
Entity. The certificate of incorporation, partnership agreement and by-laws,
certificate of limited partnership or certificate of formation of limited
liability company agreement, as the case may be, of the Borrower and the General
Partner shall be in all respects satisfactory in form and substance to the
Lender.

9.4    Partnership, Corporate and Company Action. All partnership, corporate or
company action necessary for the valid execution, delivery, and performance by
the Borrower of this Credit Agreement and the other Loan Documents to which it
is or is to become a party, and all corporate action necessary for the General
Partner to cause the Borrower to execute, deliver, and perform this Credit
Agreement and the other Loan Documents to which the Borrower is or is to become
a party, shall have been duly and effectively taken, evidence thereof reasonably
satisfactory to the Lender shall have been provided to the Lender, and such
action shall be in full force and effect at the Closing Date.

9.5    Consents. Each party hereto shall have duly obtained all consents and
approvals of Government Authorities and other third parties, and shall have
effected all notices, filings, and registrations with Government Authorities and
other third parties, as may be required in connection with the execution,
delivery, performance, and observance of the Loan Documents; all of such
consents, approvals, notices, filings, and registrations shall be in full force
and effect; and the Lender shall have each received evidence thereof
satisfactory to it.

9.6    Opinions of Counsel. The Lender shall have received a favorable opinion
addressed to the Lender, dated as of the Closing Date, from Sidley Austin LLP,
special counsel to the Borrower, in the form of Exhibit D hereto.

9.7    Proceedings. Except as may be disclosed in the Borrower’s Quarterly
Report on Form 10-Q for the quarter ended September 30, 2019, there shall be no
Proceedings pending or threatened the result of which, if adversely determined,
is reasonably likely to impair or prevent the Borrower’s performance and
observance of its obligations under this Credit Agreement and the other Loan
Documents.

9.8    Incumbency Certificate. The Lender shall have received from the Borrower
an incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of the Borrower and giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign, in the name
and on behalf of the Borrower, each of the Loan Documents to which the Borrower
is or is to become a party; (b) to make Loan Requests; and (c) to give notices
and to take other action on behalf of the Borrower under the Loan Documents.

9.9    Fees. Without limiting any other condition, the Borrower shall have paid
to the Lender all fees, expenses and other amounts due and payable under the
Loan Documents at or prior to such time (including, without limitation, fees and
disbursements of counsel to the Lender).

9.10    Representations and Warranties True; No Defaults. The Lender shall have
received a certificate of an officer of the Borrower and the General Partner, in
form and substance satisfactory to the Lender, to the effect that (i) each of
the representations and warranties set forth herein and each of the other Loan
Documents is true and correct in all material respects on and as of the Closing
Date and (ii) no material defaults exist under any material contract or
agreement of the Borrower, including, without limitation, this Credit Agreement
and the other Loan Documents.

10.    CONDITIONS TO ALL BORROWINGS.
The obligation of the Lender to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the conditions precedent set
forth below. Each of the submission (or deemed submission) of a Loan Request by
the Borrower and the acceptance by the Borrower of any Loan shall constitute a
representation and warranty by the Borrower that the conditions set forth below
have been satisfied.

10.1    No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the making of such Loan.

10.2    Representations True. Each of the representations and warranties of the
Borrower and its Subsidiaries contained in this Credit Agreement (other than the
representation and warranty set forth in Section 5.4), the other Loan Documents,
or in any document or instrument delivered pursuant to or in connection with
this Credit Agreement shall be true and correct in all material respects as of
the time of the making of such Loan, with the same effect as if made at and as
of that time (except to the extent that such representations and warranties
expressly relate to a prior date, in which case they shall be true and correct
in all material respects as of such earlier date); provided, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

10.3    Loan Request. The Lender shall have received a Loan Request if and to
the extent required by Section 2.6.

10.4    Payment of Fees. Without limiting any other condition, the Borrower
shall have paid to the Lender all fees, expenses and other amounts due and
payable under the Loan Documents at or prior to the time of the making of such
Loan.

10.5    No Legal Impediment. No change shall have occurred in any Government
Mandate that in the reasonable opinion of the Lender would make it illegal for
the Lender to make such Loan.

11.    EVENTS OF DEFAULT; ACCELERATION; ETC.

11.1    Events of Default and Acceleration. If any of the following events
(“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment, unless (i)
such failure to pay principal is caused by an error or omission of an
administrative or operational nature, (ii) funds to be paid were available to
the Borrower to enable it to make the relevant payment when due and (iii) such
payment is made within one (1) Business Day;
(b)    the Borrower shall fail to pay any interest on the Loans or fees or other
amounts payable hereunder when the same shall become due and payable, whether at
the stated date of maturity or any accelerated date of maturity or at any other
date fixed for payment, and such failure shall continue for five (5) days after
written notice of such failure has been given to the Borrower by the Lender;
(c)    the Borrower shall fail to perform or observe any of its covenants
contained in Sections 6.3.1, 6.4.1, 7 or 8;
(d)    the Borrower or any of its Subsidiaries shall fail to perform or observe
any term, covenant, or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this Section 11) for thirty
(30) days after written notice of such failure has been given to the Borrower by
the Lender, provided, that a failure to perform or observe the terms, covenants
and agreements set forth in Section 6.2, Section 6.7 or Section 6.11.1 that
continues for more than ten (10) days (regardless of whether notice of such
failure is given to the Borrower) shall constitute an Event of Default
hereunder;
(e)    any representation or warranty of the Borrower or any of its Subsidiaries
in this Credit Agreement, any of the other Loan Documents, or in any other
document or instrument delivered pursuant to or in connection with this Credit
Agreement shall prove to have been incorrect in any material respect upon the
date when made or deemed to have been made or repeated;
(f)    failure to make a payment of principal or interest, or the occurrence of
a default, event of default, or other event permitting (with or without the
passage of time or the giving of notice) acceleration or exercise of remedies
or, with respect to any Swap Contract, as to which the Borrower or any
Subsidiary is the defaulting party, permitting early termination thereof shall
occur with respect to (i) any Indebtedness for money borrowed, (ii) any
Indebtedness in respect of the deferred purchase price of goods or services,
(iii) any Capitalized Lease, (iv) any Broker-Dealer Debt, (v) any Swap Contract
or (vi) any Synthetic Lease Obligation, of the Borrower or any of its
Subsidiaries, having a principal amount (or (x) in the case of a Capitalized
Lease, scheduled rental payments with a discounted present value from the last
day of the initial term to the date of determination as determined in accordance
with generally accepted accounting principles or (y) in the case of a Swap
Contract, the Swap Termination Value or (z) in the case of a Synthetic Lease
Obligation, the amount of Attributable Indebtedness with respect thereto), (A)
in any one case, of $100,000,000 or more, or (B) in the aggregate, of
$250,000,000 or more, and such failure to make a payment of principal or
interest, or a default, event of default, or other event shall continue for such
period of time as would entitle the holder of such Indebtedness, Capitalized
Lease, Swap Contract or Synthetic Lease Obligation (with or without notice) to
accelerate such Indebtedness or terminate such Capitalized Lease, Swap Contract
or Synthetic Lease Obligation;
(g)    any of the Loan Documents shall be cancelled, terminated, revoked, or
rescinded otherwise than in accordance with the terms thereof or with the
express prior written agreement, consent, or approval of the Lender, or any
Proceeding to cancel, revoke, or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrower or any of its Subsidiaries party
thereto, or any Government Authority of competent jurisdiction shall make a
determination that, or issue a Government Mandate to the effect that, any
material provision of one or more of the Loan Documents is illegal, invalid, or
unenforceable in accordance with the terms thereof;
(h)    the Borrower, the General Partner or any Material Subsidiary shall make
an assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator, or receiver of the Borrower, the General Partner or any Material
Subsidiary or of any substantial part of the assets of the Borrower, the General
Partner or any Material Subsidiary, or shall commence any Proceeding relating to
the Borrower, the General Partner or any Material Subsidiary under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation, or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
Proceeding shall be commenced against the Borrower, the General Partner or any
Material Subsidiary and any of such parties shall indicate its approval thereof,
consent thereto, or acquiescence therein;
(i)    either (i) an involuntary Proceeding relating to the Borrower, the
General Partner or any Material Subsidiary under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation, or
similar law of any jurisdiction, now or hereafter in effect is commenced and not
dismissed or vacated within sixty (60) days following entry thereof, or (ii) a
decree or order is entered appointing any trustee, custodian, liquidator, or
receiver described in (h) or adjudicating the Borrower, the General Partner or
any Material Subsidiary bankrupt or insolvent, or approving a petition in any
such Proceeding, or a decree or order for relief is entered in respect of the
Borrower, the General Partner or any Material Subsidiary in an involuntary
Proceeding under federal bankruptcy laws as now or hereafter constituted;
(j)    there shall remain in force, undischarged, unsatisfied, and unstayed, for
more than forty-five (45) days, any final judgment or order against the Borrower
or any of its Subsidiaries, that, with any other such outstanding final
judgments or orders, undischarged, against the Borrower and its Subsidiaries
taken together exceeds in the aggregate $50,000,000;
(k)    with respect to any Guaranteed Pension Plan, an ERISA Reportable Event
shall have occurred and the Lender shall have determined in its reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower or any of its Subsidiaries to the PBGC or such Guaranteed
Pension Plan in an aggregate amount exceeding $50,000,000 and such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or a trustee shall have been appointed by the United
States District Court to administer such Guaranteed Pension Plan; or the PBGC
shall have instituted proceedings to terminate such Guaranteed Pension Plan; or
any representation with respect to any Guaranteed Pension Plan or Multiemployer
Plan made in Section 5.9 shall prove to be incorrect during the term of this
Credit Agreement and the Lender shall have determined in its reasonable
discretion that the events underlying the incorrect representation could
reasonably be expected to result in liability to the Borrower or its
Subsidiaries, in the aggregate, in excess of $50,000,000;
(l)    any of the following: (i) the Borrower shall fail to be duly registered
as an “investment adviser” under the Investment Advisers Act of 1940; (ii)
Alliance Distributors shall cease to be duly registered as a “broker/dealer”
under the Securities Exchange Act of 1934 or shall cease to be a member of the
Financial Industry Regulatory Authority, Inc., or (iii) Sanford Bernstein shall
cease to be duly registered as a “broker/dealer” under the Securities Exchange
Act of 1934 or shall cease to be a member of the Financial Industry Regulatory
Authority, Inc., in each case, to the extent required by applicable law;
(m)    the Borrower, the General Partner or any Material Subsidiary shall either
(i) be indicted for a federal or state crime and, in connection with such
indictment, Government Authorities shall seek to seize or attach, or seek a
civil forfeiture of, property of the Borrower, the General Partner or one or
more of such Material Subsidiaries having a fair market value in excess of
$50,000,000, or (ii) be found guilty of, or shall plead guilty, no contest, or
nolo contendere to, any federal or state crime, a punishment for which could
include a fine, penalty, or forfeiture of any assets of the Borrower, the
General Partner or such Material Subsidiary having in any such case a fair
market value in excess of $50,000,000; or
(n)    AllianceBernstein Corporation shall cease to be the sole general partner
of the Borrower, and such circumstance shall continue for thirty (30) days after
written notice of such circumstance has been given to the Borrower, provided,
that the admission of additional Persons as general partner of the Borrower
shall not constitute an Event of Default if, prior to the admission of any such
general partner, the Borrower delivers to the Lender (i) the documentation with
respect to such general partner that would be required under Section 9.3 if such
Person were a General Partner on the Closing Date, (ii) an incumbency
certificate for such general partner as required for the Borrower pursuant to
Section 9.8, and (iii) an opinion from counsel reasonably acceptable to the
Lender, in form and substance reasonably satisfactory to the Lender, as to such
general partner’s power and authority to act on behalf of the Borrower as a
general partner of the Borrower;
then, and in any such event, so long as the same may be continuing, the Lender
may take one or more of the following actions: (x) declare the Commitment to be
terminated, whereupon the Commitment shall be terminated; and (y) by notice in
writing to the Borrower declare all amounts owing with respect to this Credit
Agreement, any Notes, and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest, or other notice of any kind, all of which are hereby expressly
waived by the Borrower. In addition, in any such event, so long as the same may
be continuing, the Lender may exercise all other rights and remedies available
to the Lender under the Loan Documents or applicable law. Notwithstanding the
foregoing, in the event of any Event of Default specified in Section 11.1(h) or
Section 11.1(i), all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Lender, and any
unused portion of the Commitment hereunder shall forthwith terminate and the
Lender shall be relieved of all obligations to make Loans to the Borrower. Any
declaration under this Section 11.1 may be rescinded by the Lender after the
Events of Default leading to such declaration are cured or waived.

11.2    Termination of Commitment. No termination of the Commitment hereunder
shall relieve the Borrower of any of the Obligations or any of its existing
obligations to the Lender arising under this Credit Agreement, the Notes or the
other Loan Documents.

11.3    Application of Monies. In the event that, during the continuance of any
Default, the Lender receives any monies in connection with the enforcement of
rights under the Loan Documents, such monies shall be distributed for
application as follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Lender for or in respect of all costs, expenses, disbursements, and losses
that shall have been incurred or sustained by the Lender in connection with the
collection of such monies by the Lender, for the exercise, protection, or
enforcement by the Lender of all or any of the rights, remedies, powers, and
privileges of the Lender under this Credit Agreement or any of the other Loan
Documents, or in support of any provision of adequate indemnity to the Lender
against any taxes or Liens that by Government Mandate shall have, or may have,
priority over the rights of the Lender to such monies;
(b)    Second, to all other Obligations in such order or preference as the
Lender may determine; provided, however, the Lender may in its discretion make
proper allowance to take into account any Obligations not then due and payable;
and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

12.    SETOFF.
To the extent permitted by applicable law, regardless of the adequacy of any
collateral, during the continuance of any Event of Default, any deposits or
other sums credited by or due from the Lender or any of its Related Parties to
or for the credit of the Borrower and any securities or other property of the
Borrower in the possession of the Lender or such Related Party may be applied to
or set off by the Lender or such Related Party against the payment of
Obligations and any and all other liabilities, direct, or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, of the
Borrower to the Lender, irrespective of whether or not the Lender shall have
made any demand under the Loan Documents and although such Obligations may be
unmatured. Such rights of setoff and application are in addition to any other
rights and remedies (including any other rights of setoff) which the Lender may
have. The Lender that exercises any such rights of setoff and application will
notify the Borrower promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

13.    EXPENSES.
The Borrower shall upon demand either, as the Lender may require and regardless
of whether any Loans are made hereunder, pay in the first instance or reimburse
the Lender (to the extent that payments for the following items are not made
under the other provisions hereof) for (a) the reasonable out-of-pocket costs of
producing and reproducing this Credit Agreement, the other Loan Documents, and
the other agreements and instruments mentioned herein, (b) reasonable
out-of-pocket expenses incurred in connection with the syndication of this
facility, (c) the reasonable fees, expenses, and disbursements of the Lender’s
special counsel incurred in connection with the preparation, the administration,
or interpretation of the Loan Documents, the other instruments mentioned herein,
and the term sheet for the transactions contemplated by this Credit Agreement,
each closing hereunder, and amendments, modifications, approvals, consents or
waivers hereto or hereunder, (d) the reasonable fees, expenses, and disbursement
of the Lender incurred by the Lender in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and (e) all reasonable out-of-pocket expenses (including
reasonable outside counsel fees and costs and reasonable consulting, accounting,
appraisal, investment banking, and similar professional fees and charges)
incurred by the Lender in connection with (i) the enforcement of or preservation
of rights under any of the Loan Documents against the Borrower or any of its
Subsidiaries or the administration thereof after the occurrence of a Default and
(ii) any Proceeding or dispute whether arising hereunder or otherwise, in any
way related to the Lender’s relationship with the Borrower or any of its
Subsidiaries. The Borrower shall not be responsible under clause (e) above for
the fees and costs of more than one law firm in any one jurisdiction with
respect to any one Proceeding or set of related Proceedings for the Lender,
unless there are other circumstances that in the reasonable judgment of the
Lender make separate counsel advisable. The covenants of this Section 13 shall
survive payment or satisfaction of all other Obligations and the termination of
the Commitment and the Loan Documents.

14.    INDEMNIFICATION.
The Borrower shall, regardless of whether any Loans are made hereunder,
indemnify and hold harmless the Lender and each of its Related Parties from and
against any and all damages, losses, settlement payments, obligations,
liabilities, claims, causes of action, and Proceedings, and reasonable costs and
expenses in connection therewith, incurred, suffered, sustained, or required to
be paid by an indemnified party by reason of or resulting, directly or
indirectly, from the transactions contemplated by the Loan Documents, including
(a) any actual or proposed use by the Borrower or any of its Subsidiaries of the
proceeds of any of the Loans, (b) the Borrower or any of its Subsidiaries
entering into or performing this Credit Agreement or any of the other Loan
Documents, or (c) with respect to the Borrower and its Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release, or threatened release of any Hazardous Substances or any Proceeding
brought or threatened with respect to any Hazardous Substances (including claims
with respect to wrongful death, personal injury, or damage to property), in each
case including the reasonable fees and disbursements of outside legal counsel
incurred in connection with any such Proceeding, provided, however, the Borrower
shall not be obligated to indemnify any party for any damages, losses,
settlement payments, obligations, liabilities, claims, causes of action,
Proceedings, costs, and expenses that were caused directly by the gross
negligence or willful misconduct of the indemnified party as determined by a
court of competent jurisdiction in a final and non-appealable judgment, provided
that the Borrower is not then in Default. In Proceedings, or the preparation
therefor, the indemnified parties shall be entitled to select their legal
counsel and, in addition to the foregoing indemnity, the Borrower shall,
promptly upon demand, pay in the first instance, or reimburse the indemnified
parties for, the reasonable fees and expenses of such legal counsel. The
Borrower shall not be responsible under this Section 14 for the fees and costs
of more than one law firm in any one jurisdiction for the Borrower and the
indemnified parties with respect to any one Proceeding or set of related
Proceedings, unless any indemnified party shall have reasonably concluded that
there are legal defenses available to it that are different from or additional
to those available to the Borrower or there are other circumstances that in the
reasonable judgment of the indemnified parties make separate counsel advisable.
If, and to the extent that the obligations of the Borrower under this Section 14
are unenforceable for any reason, the Borrower shall make the maximum
contribution to the payment in satisfaction of such obligations that is
permissible under applicable law. The covenants contained in this Section 14
shall survive payment or satisfaction in full of all other Obligations and the
termination of the Commitment and the Loan Documents. No indemnified party
referred to in this Section 14 shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Credit Agreement or the other Loan Documents or
the transactions contemplated hereby or thereby except to the extent such
damages result from the gross negligence or willful misconduct of the
indemnified party as determined by a court of competent jurisdiction in a final
and non-appealable judgment. No indemnified party referred to in this Section 14
shall have any liability to the Borrower or any of its Subsidiaries arising out
of, relating to or in connection with the transactions contemplated by the Loan
Documents for any special, exemplary, punitive, or consequential damages or any
damages other than, or in addition to, actual damages.

15.    SURVIVAL OF COVENANTS, ETC.
All covenants, agreements, representations, and warranties made herein, in any
Notes, in any of the other Loan Documents, or in any documents or other papers
delivered by or on behalf of the Borrower or any of its Subsidiaries pursuant
hereto shall be deemed to have been relied upon by the Lender, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lender of the Loans, as herein contemplated, and all covenants
and agreements shall continue in full force and effect so long as any amount due
under this Credit Agreement or any Notes or any of the other Loan Documents
remains outstanding or the Lender has any obligation to make any Loans, and for
such further time as may be otherwise expressly specified in this Credit
Agreement. All statements contained in any certificate or other paper delivered
to the Lender at any time by or on behalf of the Borrower or any of its
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by the Borrower or such
Subsidiary hereunder.

16.    ASSIGNMENTS.

16.1    Assignments.
%4.     Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Lender and the Lender may not
assign or otherwise transfer any of its rights or obligations hereunder except
to an Eligible Assignee in accordance with the provisions of Section 16.1(b)
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of the Lender) any legal or equitable
right, remedy or claim under or by reason of this Credit Agreement.
(a)    Assignments by the Lender. The Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement, including all or a portion of the Commitment and the
Loans at the time owing to it (any such rights and obligations that are so
assigned, an “Assigned Interest”); provided that the parties to any such
assignment shall execute and deliver to the Borrower a copy of the assignment
agreement giving effect to such assignment. From and after the effective date of
any such assignment, the assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of the Lender under this Credit Agreement, and the Lender shall, to
the extent of the Assigned Interest, be released from its obligations under this
Credit Agreement (and, in the case of an assignment of all of the Lender’s
rights and obligations under this Credit Agreement, the Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
4.4, 4.6, 4.8, 13 and 16 and bound by the provisions of Section 18 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).
(b)    Register. The Borrower shall maintain a copy of each assignment agreement
delivered to it pursuant to Section 16.1(b) and a register for the recordation
of the names and addresses of the Lender and/or any Eligible Assignee, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, the Lender and/or any Eligible Assignee pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Lender and any Eligible Assignee may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as having
the rights and obligations of the Lender for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lender and any Eligible Assignee at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Loan Documents is pending, the Lender and any Eligible Assignee
may request and receive from the Borrower a copy of the Register.

16.2    New Notes. In connection with any assignment of an Assigned Interest,
the Borrower shall, upon its receipt of any assignment agreement delivered to it
pursuant to Section 16.1(b), together with any Note subject to such assignment,
record the information contained therein in the Register. If requested by any
Eligible Assignee, within five (5) Business Days after receipt of any such
assignment agreement, the Borrower, at its own expense, shall execute and
deliver to such Eligible Assignee, in exchange for the surrendered Note, a new
Note to the order of such Eligible Assignee in an amount equal to the amount
assumed by such Eligible Assignee pursuant to such assignment and, at the
request of the Lender, if the Lender has retained some portion of its
obligations hereunder, a new Note to the order of the Lender in an amount equal
to the amount retained by it hereunder. Any such new Note shall provide it is a
replacement for the surrendered Note, shall be in an aggregate principal amount
equal to the aggregate principal amount of the surrendered Note, shall be dated
the effective date of such assignment and shall otherwise be in substantially
the form of the assigned Note. The surrendered Note shall be cancelled and
returned to the Borrower.

16.3    Disclosure. The Lender may disclose information obtained by the Lender
pursuant to this Credit Agreement to assignees and potential assignees hereunder
subject to Section 18.

16.4    Miscellaneous Assignment Provisions. Any Lender shall retain its rights
to be indemnified pursuant to Sections 4.4, 4.6, 13 and 14 with respect to any
claims or actions arising prior to the date of the assignment. Anything
contained in this Section 16 to the contrary notwithstanding, the Lender may at
any time pledge all or any portion of its interest and rights under this Credit
Agreement, including to any central bank or any of the twelve Federal Reserve
Banks organized under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such
pledge or the enforcement thereof shall release the Lender from its obligations
hereunder or under any of the other Loan Documents.

17.    NOTICES, ETC.

17.1    Notices.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 17.2 below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
telephone number, in each case, to the address, facsimile number, electronic
mail address or telephone number, as applicable, of the Borrower or the Lender,
as the case may be, specified on Schedule 17.1.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 17.2 below, shall be effective as provided in Section 17.2
below.

17.2    Electronic Communications.
Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communication (including e mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the Lender.
The Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

17.3    Change of Address, Etc.
The Borrower may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Lender. The Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower.

17.4    Reliance by the Lender.
The Lender shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Requests) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Lender
and its Related Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower, except to the extent that such losses, costs,
expenses and liabilities have resulted from the gross negligence or willful
misconduct of such Person.

18.    CONFIDENTIALITY.
The Lender agrees to maintain the confidentiality of Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives who need to know such Information to permit
the Lender to evaluate, administer or enforce this Credit Agreement (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 18, to any permitted assignee of, or any prospective assignee of,
any of its rights or obligations under this Credit Agreement, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 18 or (y) becomes available to the Lender
or any of its Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Affiliates, subject, in the case of any disclosure in
accordance with clause (c) of this sentence and to the extent legal and
practicable, to giving the Borrower notice prior to such disclosure. In
addition, the Lender may disclose the existence of this Credit Agreement and
information about this Credit Agreement to market data collectors, similar
service providers to the lending industry and service providers to the Lender in
connection with the transactions contemplated by this Credit Agreement, the
other Loan Documents, and the Commitment.
For purposes of this Section 18, “Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower, whether or not the information is marked as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 18 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
any other third party information subject to a confidentiality agreement
substantially similar to this Section 18.

19.    GOVERNING LAW; JURISDICTION.
THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE. THE LENDER AND THE BORROWER EACH AGREES THAT
ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 17. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE LENDER AND THE
BORROWER EACH HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN
INCONVENIENT COURT.

20.    HEADINGS.
The captions in this Credit Agreement are for convenience of reference only and
shall not define or limit the provisions hereof.

21.    COUNTERPARTS.
This Credit Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Credit Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought. Any signatures delivered after the
Closing Date by a party by facsimile transmission shall be deemed an original
signature hereto.
Delivery of an executed counterpart of a signature page of this Credit Agreement
by telecopy, e-mailed .pdf or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Credit Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Credit Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

22.    ENTIRE AGREEMENT, ETC.
The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby. Neither this Credit Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
Section 24.

23.    WAIVER OF JURY TRIAL.
THE LENDER AND THE BORROWER EACH HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES, OR ANY OF THE OTHER LOAN
DOCUMENTS, AND RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EXCEPT AS
PROHIBITED BY LAW, THE LENDER AND THE BORROWER EACH HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY PROCEEDING REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.

24.    CONSENTS, AMENDMENTS, WAIVERS, ETC.
Except as otherwise expressly provided in this Credit Agreement, any term of
this Credit Agreement, the other Loan Documents, or any other instrument related
hereto or mentioned herein may be amended with, but only with, the written
consent of the Borrower and the Lender. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lender may be given, any
acceleration of amounts owing under the Loan Documents may be rescinded, and the
performance or observance by the Borrower of any terms of this Credit Agreement,
the other Loan Documents, or any other instrument related hereto or mentioned
herein or the continuance of any Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Lender in exercising
any right shall operate as a waiver thereof or otherwise be prejudicial thereto.
No notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

25.    NO WAIVER; CUMULATIVE REMEDIES.
No failure by the Lender or the Borrower to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

26.    SEVERABILITY.
The provisions of this Credit Agreement are severable and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Credit Agreement in any jurisdiction.

27.    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this Credit
Agreement and the transactions contemplated hereby (including without limitation
assignments, amendments or other modifications, Loan Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Lender, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

28.    NO ADVISORY OR FIDUCIARY RESPONSIBILITY.
The Lender Parties may have economic interests that conflict with those of the
Borrower Parties. The Borrower agrees that nothing in this Credit Agreement or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lender Parties and the Borrower
Parties. The Borrower acknowledges and agrees that (i) the entering into of and
transactions contemplated by this Credit Agreement are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower
Parties, on the other hand, and (ii) in connection therewith and with the
process leading to such transaction the Lender Parties are acting solely as a
principal and not the agent or fiduciary of the Borrower Parties or any other
person, (iii) the Lender Parties have not assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Lender Parties or any of their Affiliates have advised or are currently advising
the Borrower on any related or other matters) or any other obligation to the
Borrower except the obligations expressly set forth herein and (iv) the Borrower
has consulted its own legal and financial advisors to the extent it deemed
appropriate. The Borrower further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto. The Borrower agrees that it will not claim that the
Lender Parties have rendered advisory services of any nature or respect, or owe
a fiduciary or similar duty to the Borrower, in connection with the transactions
contemplated hereby or the process leading thereto.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first set forth above.
BORROWER:
ALLIANCEBERNSTEIN L.P.





By: _/s/ Raymond Carli___        
Name: Raymond Carli
Title: SVP and Treasurer




    
GENERAL PARTNER (solely for purposes
ALLIANCEBERNSTEIN CORPORATION

of making the representation set forth in
Sections 5.1.1, 5.1.2, 5.1.3, 5.2 and 5.7):
By: _/s/ Raymond Carli___        
Name: Raymond Carli
Title: SVP and Treasurer
LENDERS:
AXA EQUITABLE HOLDINGS, INC.

    




By: _/s/ Robin M. Raju             
Name: Robin M. Raju
Title: Senior Vice President and Treasurer











SCHEDULE 5.2
GOVERNMENT APPROVALS
None





SCHEDULE 7.3
PERMITTED LIENS
Jurisdiction
Secured Party
Filing Found
File No.
Date Filed
Collateral
Secretary of State of the State of Delaware
Sumitomo Mitsui Banking Corporation
UCC-1
20152596608
06-17-15
The rights of AB Private Credit Investors LLC in capital commitments, unfunded
commitments and capital contributions pledged in connection with a revolving
credit agreement in favor of Addington Square Private Credit Fund, L.P. et al.,
all as further described in the referenced UCC filing
Sumitomo Mitsui Banking Corporation
UCC-1
20188579142
12-11-18
The rights of AB Private Credit Investors LLC in capital commitments, unfunded
commitments and capital contributions pledged in connection with a revolving
credit agreement in favor of Addington Square Private Credit Fund, L.P. et al.,
all as further described in the referenced UCC filing
 
Signature Bank
UCC-1
20124051324
10-22-12
Account #888-01355 held at Sanford C. Bernstein & Co., LLC, a Delaware limited
liability company, in the name of Hews Associates.
U.S. Bank National Association/ ABPCI Directed Lending Funding V LLC




UCC-1
20171108155
2-17-17
The right, title and interest of AB Private Credit Investors LLC in collateral
loans, related interests and other collateral pledged in connection with a
revolving credit agreement in favor of ABPCI Directed Lending Funding V LLC, all
as further described in Exhibit A to the referenced UCC filing
 
U.S. Bank National Association/ ABPCI Directed Lending Funding CLO III Ltd
UCC-1
20178239842
12-12-17
The right, title and interest of AB Private Credit Investors LLC in collateral
obligations, related interests and other collateral pledged in connection with
an indenture in favor of ABPCI Directed Lending Funding CLO III Ltd, all as
further described in Exhibit A to the referenced UCC filing.








SCHEDULE 17.1
CERTAIN ADDRESSES FOR NOTICES
Borrower’s Address


AllianceBernstein L.P.
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (646) 452-9270)
Attention: Treasurer
Email: AB_Treasury@alliancebernstein.com
with a copy to:


General Counsel of AllianceBernstein L.P.
1345 Avenue of the Americas
New York, New York 10105
(Telecopy Number (212) 969-1334)
Email: david.lesser@alliancebernstein.com
Lender’s Address


AXA Equitable Holdings, Inc.
1290 Avenue of the Americas
New York, NY 10104
Attention: Robin M. Raju, Senior Vice President and Treasurer
Tel: 212-314-4189
 
with a copy to:


AXA Equitable Holdings, Inc.
1290 Avenue of the Americas
New York, NY 10104
Yun Zhang, Vice President and Assistant Treasurer
Tel: 212-314-5030  

EXHIBIT A
to
the Credit Agreement
FORM OF NOTE
$900,000,000.00                                 November 4, 2019
FOR VALUE RECEIVED, the undersigned ALLIANCEBERNSTEIN L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
_____________________ (the “Lender”):
(a)    the principal amount of NINE HUNDRED MILLION AND 00/100 DOLLARS
($900,000,000.00) or, if less, the aggregate unpaid principal amount of the
Loans advanced by the Lender to the Borrower pursuant to the Credit Agreement
dated as of November 4, 2019 (as modified, amended, restated or supplemented and
in effect from time to time, the “Credit Agreement”) between the Borrower and
the Lender, at the times and in the amounts specified therein; and
(b)    interest from the date hereof on the principal balance from time to time
outstanding through and including the respective maturity dates of the Loans
evidenced hereby, at the times and rates specified in, and in all cases in
accordance with the terms of, the Credit Agreement.
This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement. The Lender is entitled to the
benefit of the Credit Agreement and the other Loan Documents, and may enforce
the agreements of the Borrower contained therein, and the Lender may exercise
the respective remedies provided for thereby or otherwise available in respect
thereof, all in accordance with the respective terms thereof. All capitalized
terms used in this Note and not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Loan or at the time of receipt of
any payment of principal on the Loans, an appropriate notation on the
appropriate grid attached to this Note (or on any other Record) reflecting the
making of such Loan or (as the case may be) the receipt of such payment. The
Outstanding amount of the Loans set forth on the appropriate grid attached to
this Note (or on any other Record) shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Lender, but the failure to
record, or any error in so recording, any such amount on the Record shall not
limit or otherwise affect the obligations of the Borrower hereunder or under the
Credit Agreement to make payments of principal of or interest on any Loans when
due.
The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.
If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Note and all of the unpaid interest accrued
thereon may become or be declared due and payable in the manner and with the
effect provided in the Credit Agreement.
No delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other rights of the Lender,
nor shall any delay, omission or waiver on any one occasion be deemed a bar or
waiver of the same or any other right on any further occasion.
The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.
THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY AND WITHIN SUCH STATE.
THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 17 OF THE CREDIT AGREEMENT.
THE BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the undersigned has duly executed this Note as of the day
and year first above written.
ALLIANCEBERNSTEIN L.P.
By:     
Name:
Title:









GRID FOR LOANS
Date
Amount of Loan
Amount of Principal Paid or Prepaid
Balance of Principal Unpaid
Notation Made by:
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   
___/____/____
$
$
$
   






EXHIBIT B
to
the Credit Agreement
______________, 20___
[Address of the Lender]
Attention:    _______________________
Re:    Loan Request under the Credit Agreement dated as of November 4, 2019
Ladies and Gentlemen:
Please refer to that certain Credit Agreement dated as of November 4, 2019 (as
modified, amended, restated or supplemented, the “Credit Agreement”) between
AllianceBernstein L.P., a Delaware limited partnership, and the Lender referred
to therein. Capitalized terms defined in the Credit Agreement and used in this
letter without definition shall have for purposes of this letter the meanings
assigned to them in the Credit Agreement.
Pursuant to Section 2.6 of the Credit Agreement, we hereby request that a Loan
in the principal amount of $______________ be made on [•], 20___. We understand
that this request is revocable only as provided in Section 2.6 of the Credit
Agreement, and, upon becoming irrevocable in accordance with Section 2.6, is
binding on us and obligates us to accept the requested Loan on such date.
We hereby certify that (a) the aggregate outstanding principal amount of the
Loans at the open of business on today’s date (prior to giving effect to any
additional borrowing or any repayment to occur on today’s date) is $
________________, (b) the net aggregate principal amount of the Loans to be
outstanding at the close of business on the Drawdown Date for the Loan requested
hereby will be $ _______________, (c) we will use the proceeds of the requested
Loan in accordance with the provisions of the Credit Agreement, (d) no Default
has occurred and is continuing and (e) all conditions precedent to the Loan
requested hereby set forth in Section 10 of the Credit Agreement have been duly
satisfied or waived.
Very truly yours,
ALLIANCEBERNSTEIN L.P.
By:     
Name:
Title:





EXHIBIT C
to
the Credit Agreement
[ALLIANCEBERNSTEIN L.P. LETTERHEAD]
[Address of the Lender]
The Lender as defined in the Credit Agreement referred to below
Attention:    ______________________
Re:
Compliance Certificate under Credit Agreement dated as of November 4, 2019

Ladies and Gentlemen:
Please refer to that certain Credit Agreement dated as of November 4, 2019 (as
modified, amended, restated or supplemented, the “Credit Agreement”) between
AllianceBernstein L.P. (the “Borrower”), a Delaware limited partnership, and the
Lender referred to therein. Capitalized terms defined in the Credit Agreement
and used in this letter without definition shall have for purposes of this
letter the meanings assigned to them in the Credit Agreement.
This is a certificate delivered pursuant to Section 6.2(c) of the Credit
Agreement with respect to compliance with the financial covenants as set forth
in Section 8 of the Credit Agreement. This certificate has been duly executed by
the principal financial officer, treasurer or general counsel of the Borrower.
1.    No Default. To the best of the knowledge and belief of the undersigned, no
Default has occurred and is continuing under the Credit Agreement. Attached
hereto as Appendix I are all relevant calculations setting forth the Borrower’s
compliance with Section 8 of the Credit Agreement as at the end of or, if
required, during the [**annual or quarterly**] period covered by the financial
statements delivered herewith, together with the reconciliations to reflect
changes, if any, in GAAP since December 31, 2018.
2.    Financial Statements. The Borrower is delivering to the Lender the
financial statements required pursuant to Section 6.2(a)(i) and (ii) or (b), as
applicable, of the Credit Agreement. [Also delivered herewith is a
reconciliation of the covenant calculations and the financial statements of the
Borrower to the extent they differ as the result of changes in GAAP since
December 31, 2018.]
IN WITNESS WHEREOF, the undersigned has signed this certificate on this day of
___________, 20____.
ALLIANCEBERNSTEIN L.P.
By:     
Name:
Title:





APPENDIX I
Compliance Calculations
A. Consolidated Leverage Ratio.
 
 
1. Consolidated Adjusted Funded Debt =
 
$_______________
2. Consolidated Adjusted Cash Flow =
 
 
(a) EBITDA:
 
 
(i) Consolidated Net Income (or Loss)
$_______________
 
(ii) to the extent deducted in determining Consolidated Net Income (or Loss):
 
 
(w) income taxes
$_______________
 
(x) interest (whether paid or accrued, but without duplication of interest
accrued for previous periods)
$_______________
 
(y) depreciation
$_______________
 
(z) amortization
$_______________
 
EBITDA = clause A(2)(a)(i) plus clauses A(2)(a)(ii)(w), (x), (y) and (z)
$_______________
 
plus
 
 
(b) non-cash charges (other than for depreciation and amortization) to the
extent deducted in computing Consolidated Net Income (or Loss)
$_______________
 
less
 
 
(c) earnings resulting from any reappraisal, revaluation, or write-up of assets
$_______________
 
Consolidated Adjusted Cash Flow = clauses A(2)(a) plus clause A(2)(b) less
clause A(2)(c)
 
$_______________
3. Consolidated Leverage Ratio = ratio of clause A(1) to clause A(2):
 
___________to 1.00
Covenant: Consolidated Leverage Ratio not to exceed 3.0 to 1.00
 
 
Compliance: yes/no
 
 
B. Consolidated Interest Coverage Ratio.
 
 
1. Consolidated Adjusted Cash Flow =
 
$_______________
2. Consolidated Interest Charges = the sum of
$_______________
 
(a) all interest, premium payments, debt discount, fees, charges and related
expenses of the Borrower and its Consolidated Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP (but excluding any of the foregoing items
incurred in connection with Broker-Dealer Debt) $
$_______________
 
(b) the portion of rent expense of the Borrower and its Consolidated
Subsidiaries with respect to such period under capital leases that is treated as
interest in accordance with GAAP
$_______________
$
(c) the portion of Synthetic Lease Obligations that is treated as interest in
accordance with GAAP
$_______________
 
Consolidated Interest Charges = clauses B(2)(a) plus clause B(2)(b) plus
clause B(2)(c)
 
$_______________
3. Consolidated Interest Coverage Ratio = ratio of 4.00 to 1.00 clause B(1) to
clause B(2):
 
_________ to 1.00
Covenant: Consolidated Interest Coverage Ratio not to be less than 4.00 to 1.00
 
 
Compliance: yes/no
 
 






EXHIBIT D
to
the Credit Agreement
FORM OF SIDLEY OPINION LETTER
(See attached)



